                               	  
                               	  
                               	  
        Exhibit	  A	  




Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 1 of 18
                                                                                                         US00898O839B2


(12) United States Patent                                                             (10) Patent No.:                   US 8,980,839 B2
       Mitra et al.                                                                   (45) Date of Patent:                         Mar. 17, 2015

(54) TOPICAL AQUEOUS NANOMICELLAR,                                                      6,071,958 A         6/2000 Jimenez-Bayardo
        OPHTHALMIC SOLUTIONS AND USES                                                   7,087.237 B2 *      8/2006 Peyman ........................ 424/400
        THEREOF                                                                   2005/0042198 A1  2/2005 Smith et al.
                                                                                  2006/0205639 A1* 9, 2006 Domb et al. .................... 514/11
                                                                                  2007/0249632 A1 10, 2007 Zentner et al.
(71) Applicants: Ashim K. Mitra, Overland Park, KS                                2008/0299206 A1* 12/2008 Lee et al. ...................... 424/489
                 (US); Sidney L. Weiss, Randolph, NJ                              2009/0092665 A1   4/2009 Mitra et al. ................... 424/450
                       (US)                                                       2009/0209599 A1           8, 2009 Endo et al.
                                                                                  2009, 0234004 A1          9, 2009 Kabra et al.
                                                                                  2009/0286718 A1* 1 1/2009 Stringer .......................... 514/11
(72) Inventors: Ashim K. Mitra, Overland Park, KS                                 2009,0298956 A1         12/2009 Chowhan et al.
                       (US); Sidney L. Weiss, Randolph, NJ                        2010/0310462 A1         12/2010 Asberg et al.
                       (US)                                                       2011 O152264 A1           6/2011 Reunamaki et al.

(73) Assignee: Ocular Technologies SARL, Epalinges                                            FOREIGN PATENT DOCUMENTS
                       (CH)                                                      JP            2004-238346              8, 2004
 c            -r                                                                 WO            2004/096261 A1          11, 2004
(*) Notice:            Subject to any disclaimer, the term of this               WO            2009/048.929             4/2009
                       patent is extended or adjusted under 35
                       U.S.C. 154(b) by 0 days.                                                    OTHER PUBLICATIONS
(21) Appl. No.: 13/975,175                                                       Donnenfeld etal "Topical Ophthalmic Cyclosporine: Pharmacology
(22) Filed:     Aug. 23, 2013                                                    and Clinical Uses' Survey of Ophthalmology vol. 54, No. 3, May
                                 9                                               Jun. 2009, pp. 321-338.*
(65)                       Prior Publication Data                                Cremophor RH 40, Technical Information, Oct. 2010, BASF.*
                                                                                 Restasis Prescribing Information, Allergan, Inc., downloaded Mar.
        US 2014/OO57854A1                  Feb. 27, 2014                         23, 2014.*
                                          O    O                                 The International Search Report and Written Opinion issued Nov. 18.
            Related U.S. Application Data                                        2013 in PCT/US2013/056513 application.
(60) Provisional application No. 61/693,189, filed on Aug.                       J.D. Quintana-Hau et al., "Characterization of the Novel Ophthalmic
     24, 2012.                                                                   Drug Carrier Sophisen in Two of Its Derivatives: 3A Ofteno TM and
                                                                                 Modusik-A Ofteno TM,” Drug Development and Industrial Pharmacy,
(51) Int. Cl.                                                                    2005, vol. 31, pp. 263-269.
        A6 IK38/3                     (2006.01)
        A6 IK 47/44                   (2006.01)                                  * cited by examiner
        A6 IK9/00                     (2006.01)
        A6 IK 47/10                   (2006.01)
        A 6LX 9/07                    (2006.01)                                  Primary Examiner — Christina Bradley
(52) U.S. Cl.                                                                    (74) Attorney, Agent, or Firm — Kilpatrick Townsend &
        CPC ................. A61K 38/13 (2013.01); A61 K47/44                   Stockton LLP
                      (2013.01); A61 K9/0048 (2013.01); A61 K
                       47/10 (2013.01); A61 K9/1075 (2013.01)
        USPC ......................................................... 514/205   (57)                        ABSTRACT
(58) Field of Classification Search                                              Provided herein include formulations for topical administra
     CPC ..... A61K 38/13: A61 K9/004: A61K 47/44;                               tion, such as ophthalmic formulations, and methods of using
                                A61K9/1075; A61 K 47/10                          Such formulations. In some aspects and embodiments the
     See application file for complete search history.                           formulations may include a polyoxyl lipid or fatty acid, and or
(56)                      References Cited                                       a polyalkoxylated alcohol and may include nanomicelles.
                                                                                 Also include methods of treating or preventing diseases or
                   U.S. PATENT DOCUMENTS                                         conditions, such as ocular diseases or conditions.
       5,843,891. A * 12/1998 Sherman ....................... 424/456
       5,998.365 A * 12/1999 Sherman ...................... 514, 20.5                                 20 Claims, No Drawings




            Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 2 of 18
                                                       US 8,980,839 B2
                               1.                                                                      2
        TOPICAL AOUEOUS NANOMICELLAR,                                    tion) may be at least about 0.05%, or at least about 0.08%, or
        OPHTHALMIC SOLUTIONS AND USES                                    at least about 0.09%, or at least about 0.1%, or at least about
                  THEREOF                                                0.15%; or at least about 0.2%: or at least about 0.3%: or at
                                                                         least about 0.4%; or at least about 0.5%; or at least about
               FIELD OF THE INVENTION                                    0.6%; or at least about 0.7%; or at least about 0.8%; or at least
                                                                         about 0.9%; or at least about 1.0%; or at least about 1.5%; or
   The present disclosure relates to the field of formulations           at least about 2%; or at least about 3%; or at least about 4%;
for topical administration, such as ophthalmic formulations,             or at least about 5%; or between 0.05 and 5%; or between 0.05
and methods of using Such formulations.                                  and 0.5%; or between 0.05 and 0.2%, or between 0.08 and
                                                                    10   0.12%; or between 0.1 and 0.5%, or between 0.5 and 1%, or
          BACKGROUND OF THE INVENTION                                    between 0.5 and 1.5%; or between 1 and 5%; or between 2
                                                                         and 4%; or between 4 and 6% of the formulation and is
  The information provided herein and references cited are               present in nanomicelles of the formulation. In certain aspects
provided solely to assist the understanding of the reader, and           and embodiments, the formulations of the disclosure are Sur
does not constitute an admission that any of the references or      15   prisingly effective in dissolving and/or delivering active
information is prior art to the present invention.                       ingredients (such as hydrophobic active ingredients) without
  United States Patent Application Nos US2010/0310462                    a need for organic Solvents (such as propylene glycol) that can
and US2009/0092665 disclose drug delivery systems for                    be an irritant when included in ophthalmic formulations. In
ophthalmic use that have nanomicelles that include vitamin E             Some embodiments, the formulations of the present disclo
TPGS.                                                                    Sure are surprisingly stable at high temperatures, for example,
   Travoprost involves a formulation for glaucoma or ocular              temperatures above about 40 degrees C. In some aspects and
hypertension that includes HCO-40 and a prostaglandinana                 embodiments the nanomicellular nature of Some formula
log as the active ingredient. See dailymed.nlm.nih.gov/dai               tions described herein allow for improved ocular tissue dis
lymed/lookup.cfm?setid=338e7ff4-0d91-4208-a-45d                          tribution. In certain aspects and embodiments, formulations
bfa2be52334d on the world-wide web. The active ingredient           25   as described herein are particularly suitable for anterior eye
is present at 0.004%. The formulation includes propylene                 delivery, or posterior eye delivery, or anterior and posterior
glycol and does not include nanomicelles. HCO-40 is present              eye delivery. Moreover, the formulations of certain aspects
in Travoprost at 0.5%. See ema.europa.eu/docs/en. GB/docu                and embodiments of the disclosure may have the Surprising
ment library/EPAR - Product Information/human/                           advantage of being adaptable to facilitate delivery of active
000665/WC500038389.pdf on the world-wide web.                       30   agents having various sizes or properties; for example, in
                                                                         certain embodiments in formulations that include a polyoxyl
            SUMMARY OF THE INVENTION                                     castor oil, HCO-60 could be used for active agents having
                                                                         relatively small molecule sizes and HCO-80 and/or HCO-100
   The present disclosure relates to topical formulations such           could be used for relatively larger sized active agents.
as formulations suitable for ophthalmic administration of an        35      Accordingly, in a first aspect provided is an ophthalmic
active ingredient. In certain aspects and embodiments, the               formulation that includes an active agent, a polyoxyl lipid or
formulations of the present disclosure may include a polyoxyl            fatty acid and a polyalkoxylated alcohol. In some embodi
lipid or fatty acid, and or a polyalkoxylated alcohol and may            ments the formulations includes nanomicelles. In some
include nanomicelles.                                                    embodiments the polyoxyl lipid or fatty acid is a polyoxyl
   In certain aspects and embodiments as described herein,          40   castor oil. In some embodiments, the polyoxyl lipid or fatty
the formulations as described herein may have certain Sur                acid is one or more selected from HCO-40, HCO-60, HCO
prising features and advantages that could not have been                 80 or HCO-100. In some embodiments the polyoxyl lipid or
predicted prior to the present disclosure. For example, formu            fatty acid (such as a polyoxyl castor oil such as HCO-40,
lations of the instant disclosure may be able to Support a dose          HCO-60, HCO-80 or HCO-100) is present between 1 and
of an active ingredient Such as a hydrophobic active ingredi        45   6%; or 2 and 6%; or 2 and 6%; or 3 and 6%; or 4 and 6%; or
ent that is Surprisingly higher than many prior art formula              2 and 5%; or 3 and 5%; or 3 and 5%; or 2 and 6%; or about 4%;
tions. The dose of an active ingredient or agent used in the             or greater than 0.7%; or greater than 1%, or greater than 1.5%:
formulations described herein may be selected based on vari              or greater than 2%; or greater than 3%; or greater than 4% by
ous criteria, including the amount that the formulation can              weight of the formulation. In some embodiments the poly
Support, the desired dose for various therapeutic applications,     50   oxyl lipid is HCO-60. In some embodiments the polyoxyl
etc. In this regard, in some embodiments the active ingredient           lipid is HCO-80. In some embodiments the polyoxyl lipid is
(such as for ophthalmic administration) the active agent may             HCO-100. In some embodiments, the formulation includes a
be at least about 0.05%, or at least about 0.08%, or at least            polyalkoxylated alcohol that is octoxynol-40. In some
about 0.09%, or at least about 0.1%, or at least about 0.15%:            embodiments, the formulation includes a polyalkoxylated
or at least about 0.2%: or at least about 0.3%: or at least about   55   alcohol (such as octoxynol-40) present between 0.002 and
0.4%; or at least about 0.5%; or at least about 0.6%; or at least        4%; or between 0.005 and 3%; or 0.005 and 2%; or 0.005 and
about 0.7%; or at least about 0.8%; or at least about 0.9%; or           1%; or 0.005 and 0.5%; or 0.005 and 0.1%; or 0.005 and
at least about 1.0%; or at least about 1.5%; or at least about           0.05%; or 0.008 and 0.02%; or about 0.01% by weight of the
2%; or at least about 3%; or at least about 4%; or at least about        formulation.
5%; or between 0.05 and 5%; or between 0.05 and 0.5%; or           As used herein, the term “polyoxyl lipid or fatty acid
                                                                    60
between 0.05 and 0.2%, or between 0.08 and 0.12%; or            refers to mono- and diesters of lipids or fatty acids and poly
between 0.1 and 0.5%, or between 0.5 and 1%, or between 0.5     oxyethylene diols. Polyoxyl lipids or fatty acids may be num
and 1.5%; or between 1 and 5%; or between 2 and 4%; or          bered (“n”) according to the average polymer length of the
between 4 and 6% of the formulation. In some embodiments        oxyethylene units (e.g., 40, 60, 80, 100) as is well understood
the formulation has nanomicelles with a relatively increased 65 in the art. The term “n 40 polyoxyl lipid means that the
entrapment efficiency; in Such embodiments the active agent polyoxyl lipid or fatty acid has an average oxyethylene poly
(such hydrophobic active agents for ophthalmic administra mer length equal to or greater than 40 units. Stearate hydro
          Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 3 of 18
                                                      US 8,980,839 B2
                               3                                                                    4
genated castor oil and castor oil are common lipids/fatty acids      lations  includes  nanomicelles.   In some embodiments the
commercially available as polyoxyl lipids or fatty acid, how polyoxyl lipid or fatty acid is a polyoxyl castor oil. In some
ever, it is understood that any lipid or fatty acid could poly embodiments, the polyoxyl lipid or fatty acid is one or more
oxylated to become a polyoxyl lipid or fatty acid as contem selected from HCO-40, HCO-60, HCO-80 or HCO-100. In
plated herein. Examples of polyoxyl lipid or fatty acids 5 Some embodiments the polyoxyl lipid or fatty acid (such as a
include without limitation HCO-40, HCO-60, HCO-80,                   polyoxylcastor oil such as HCO-60, HCO-80 or HCO-100) is
HCO-100, polyoxyl 40 stearate, polyoxyl 35 castor oil.               present between 0.5 and 2%, or 0.7 and 2%, or between 1 and
    In some embodiments of any of the compositions and 6%; or 2 and 6%; or 2 and 6%; or 3 and 6%; or 4 and 6%; or
methods described herein, the average polymer length of the 2 and 5%; or 3 and 5%; or 3 and 5%; or 2 and 6%; or about 4%;
oxyethylene units of a polyoxyl lipid or fatty acid is longer for 10 or greater than 1.5%; or greater than 2%; or greater than 3%;
a relatively larger active ingredient and is shorter for a rela or greater than 4% by weight of the formulation. In some
tively smaller active ingredient; for example in some embodi embodiments the polyoxyl lipid is HCO-40. In some embodi
ments in which the active ingredient is a resolvin or resolvin ments the polyoxyl lipid is HCO-60. In some embodiments
like compound the polyoxyl lipid is HCO-60 and in some the polyoxyl lipid is HCO-80. In some embodiments the
embodiments where the active ingredient is cyclosporine A 15 polyoxyl lipid is HCO-100. In some embodiments, the for
(which is larger than a resolvin) the polyoxyl lipid is HCO-80 mulation further includes polyalkoxylated alcohol. In some
or HCO-100.                                                          embodiments, the formulation further includes polyalkoxy
   As used herein, the term “micelle' or "nanomicelle” refers        lated alcohol that is octoxynol-40. In some embodiments, the
to an aggregate (or cluster) of Surfactant molecules. Micelles formulation includes a polyalkoxylated alcohol (Such as
only form when the concentration of surfactant is greater than 20 octoxynol-40) present between 0.002 and 4%; or between
the critical micelle concentration (CMC). Surfactants are 0.005 and 3%; or between 0.005 and 2%; or between 0.005
chemicals that are amphipathic, which means that they con and 1%; or between 0.005 and 0.5%; or between 0.005 and
tain both hydrophobic and hydrophilic groups. Micelles can 0.1%; or between 0.005 and 0.05%; or between 0.008 and
exist in different shapes, including spherical, cylindrical, and 0.02%; or between 0.01 and 0.1%; or between 0.02 and
discoidal. A micelle comprising at least two different molecu- 25 0.08%; or between 0.005 and 0.08%; or about 0.05%, or
lar species is a mixed micelle. The in some embodiments, about 0.01% by weight of the formulation.
ophthalmic compositions of the present disclosure include an            In a fourth aspect, provided is an ophthalmic formulation,
aqueous, clear, mixed micellar Solution                              that includes an active agent and a polyoxyl lipid or fatty acid;
    In a second aspect, provided is an ophthalmic formulation, wherein said formulation comprises nanomicelles. In some
comprising an active agent, and a nea0 polyoxyl lipid or fatty 30 embodiments the polyoxyl lipid or fatty acid is a polyoxyl
acid. In some embodiments the formulations includes                  castor oil. In some embodiments, the polyoxyl lipid or fatty
nanomicelles. In some embodiments the polyoxyl lipid or acid is one or more selected from HCO-40, HCO-60, HCO
fatty acid is a polyoxyl castor oil. In some embodiments, the 80 or HCO-100. In some embodiments the polyoxyl lipid or
polyoxyl lipid or fatty acid is one or more selected from fatty acid (such as a polyoxyl castor oil such as HCO-40,
HCO-40, HCO-60, HCO-80 or HCO-100. In some embodi- 35 HCO-60, HCO-80 or HCO-100) is present between 0.5 and
ments the polyoxyl lipid or fatty acid (such as a polyoxyl 2%, or 0.7 and 2%, or between 1 and 6%; or 2 and 6%; or 2 and
castor oil such as HCO-40, HCO-60, HCO-80 or HCO-100) 6%; or 3 and 6%; or 4 and 6%; or 2 and 5%; or 3 and 5%; or
is present between 0.5 and 2%, or 0.7 and 2%, or 1 and 6%; or 3 and 5%; or 2 and 6%; or about 4%; or greater than 0.7%; or
2 and 6%; or 2 and 6%; or 3 and 6%; or 4 and 6%; or 2 and 5%;        greater than 1%, or greater than 1.5%; or greater than 2%; or
or 3 and 5%; or 3 and 5%; or 2 and 6%; or about 4%; or greater 40 greater than 3%; or greater than 4% by weight of the formu
than 0.7%; or greater than 1%, or greater than 1.5%; or greater lation. In some embodiments the polyoxyl lipid is HCO-40.
than 2%; or greater than 3%; or greater than 4% by weight of In some embodiments the polyoxyl lipid is HCO-60. In some
the formulation. In some embodiments the polyoxyl lipid is embodiments the polyoxyl lipid is HCO-80. In some embodi
HCO-60. In some embodiments the polyoxyl lipid is HCO ments the polyoxyl lipid is HCO-100. In some embodiments,
80. In some embodiments the polyoxyl lipid is HCO-100. In 45 the formulation further includes polyalkoxylated alcohol. In
some embodiments, the formulation further includes poly some embodiments, the formulation further includes poly
alkoxylated alcohol. In some embodiments, the formulation alkoxylated alcohol that is octoxynol-40. In some embodi
further includes polyalkoxylated alcohol that is octoxynol ments, the formulation includes a polyalkoxylated alcohol
40. In some embodiments, the formulation includes a poly (such as octoxynol-40) present between 0.002 and 4%; or
alkoxylated alcohol (such as octoxynol-40) present between 50 between 0.005 and 3%; or between 0.005 and 2%; or between
0.002 and 4%; or between 0.005 and 3%; or between 0.005              0.005 and 1%; or between 0.005 and 0.5%; or between 0.005
and 2%; or between 0.005 and 1%; or between 0.005 and                and 0.1%; or between 0.005 and 0.05%; or between 0.008 and
0.5%; or between 0.005 and 0.1%; or between 0.005 and                0.02%; or between 0.01 and 0.1%; or between 0.02 and
0.05%; or between 0.008 and 0.02%; or between 0.01 and               0.08%; or between 0.005 and 0.08%; or about 0.05%, or
0.1%; or between 0.02 and 0.08%; or between 0.005 and 55         about 0.01% by weight of the formulation.
0.08%; or about 0.05%, or about 0.01% by weight of the             In a further aspect provided is an ophthalmic formulation,
formulation.                                                     comprising an active agent, 1-5% of one or more selected
   In a third aspect, provided is an ophthalmic formulation, from the group consisting of HCO-40, HCO-60, HCO-80 and
that includes an active ingredient (such as a hydrophobic HCO-100; and about 0.01% octoxynol-40.
active ingredient) and a polyoxyl lipid or fatty acid; wherein 60 In another aspect, provided is ophthalmic formulation,
said polyoxyl lipid or fatty acid is present in an amount equal comprising an active agent, 1-5% of one or more selected
to or greater than 1% of said formulation. In a similar aspect, from the group consisting of HCO-40, HCO-60, HCO-80 and
provided is an ophthalmic formulation, that includes an active HCO-100; and about 0.01% octoxynol-40.
ingredient (Such as a hydrophobic active ingredient) and a         In yet another aspect, provided is an ophthalmic formula
polyoxyl lipid or fatty acid; wherein said polyoxyl lipid or 65 tion, comprising an active agent, 1-5% of one or more
fatty acid is present in an amount equal to or greater than selected from the group consisting of HCO-40, HCO-60,
0.05% of said formulation. In some embodiments the formu         HCO-80 and HCO-100; and about 0.01% octoxynol-40.
           Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 4 of 18
                                                      US 8,980,839 B2
                               5                                                                       6
   In one aspect, provided is an ophthalmic formulation, com            ocular disease in a human patient in need thereof. In an
prising an active agent, 1-5% of one or more selected from the          embodiment, the present disclosure provides methods for the
group consisting of HCO-40, HCO-60, HCO-80 and HCO                      treatment of an inflammatory ocular disease in a human
100; and about 0.01% octoxynol-40.                                      patient in need thereof. In another embodiment, the present
   In a further aspect provided is an ophthalmic formulation,           disclosure provides methods for the treatment of an ocular
comprising an active agent, about 4% of HCO-60 and about                disease in a veterinary patient in need thereof, including, but
0.01% octoxynol-40.                                                     not limited to dogs, horses, cats, rabbits, gerbils, hamsters,
   In another aspect provided is an ophthalmic formulation,             rodents, birds, aquatic mammals, cattle, pigs, camelids, and
comprising an active agent, 0.7-1.5% of one or more selected            other Zoological animals.
from the group consisting of HCO-40, HCO-60, HCO-80 and            10
                                                                           In some embodiments of the compositions and methods
HCO-100; and about 0.05% octoxynol-40.                                  disclosed herein, the active agent includes a combination of
   In another aspect, provided is ophthalmic formulation,               two or more different active ingredients. In some embodi
comprising an active agent, 0.7-1.5% of one or more selected            ments the active agent includes two or more active agents
from the group consisting of HCO-40, HCO-60, HCO-80 and
HCO-100; and about 0.05% octoxynol-40.                             15   selected from the group consisting of a resolvin or resolvin
   In yet another aspect, provided is an ophthalmic formula             like compound, a steroid (Such as a corticosteroid), cyclospo
tion, comprising an active agent, 0.7-1.5% of one or more               rine A, and Voclosporin. In some embodiments the active
selected from the group consisting of HCO-40, HCO-60,                   agent includes a resolvin and cyclosporine A. In some
HCO-80 and HCO-100; and about 0.05% octoxynol-40.                       embodiments the active agent includes cyclosporine A and a
   In one aspect, provided is an ophthalmic formulation, com            corticosteroid. In some embodiments, the active agent
prising an active agent, 0.7-1.5% of one or more selected from          includes a resolvin, cyclosporine A and a corticosteroid. In
the group consisting of HCO-40, HCO-60, HCO-80 and                      Some embodiments, the active agent includes two or more
HCO-100; and about 0.05% octoxynol-40.                                  active agents and one of said active agents is an antibiotic, for
   In a further aspect provided is an ophthalmic formulation,           example one or more antibiotics selected from the group
comprising an active agent, about 1% of HCO-60 and about           25   consisting of aZythromycin, ciprofloxacin, ofloxacin, gati
0.05% octoxynol-40.                                                     floxacin, levofloxacin, moxifloxacin, besifloxacin, and levo
   In various embodiments of any of the aspects and embodi              floxacin. In some embodiments, the active agent includes two
ments described herein, the formulation includes nanomi                 or more active agents and one of the active agents is an
celles.                                                                 antibiotic, for example one or more antibiotics selected from
   In some embodiments of the aspects and embodiments              30   the group consisting of aZythromycin, ciprofloxacin, ofloxa
described herein, the formulation includes a polyoxyl lipid or          cin, gatifloxacin, levofloxacin, moxifloxacin, besifloxacin,
fatty acid. In some embodiments the polyoxyl lipid or fatty             and levofloxacin; and a second of such agents is a resolvin
acid is a polyoxyl castor oil. In some embodiments, the poly            Such as described herein (including without limitation com
oxyl lipid or fatty acid is one or more selected from HCO-40,           pound 1001). In some embodiments, the active agent includes
HCO-60, HCO-80 or HCO-100. In some embodiments the                 35   two or more active agents and one of said active agents is an
polyoxyl lipid or fatty acid (such as a polyoxyl castor oil Such        antiviral, for example one or more antivirals selected from the
as HCO-60, HCO-80 or HCO-100) is present between 0.5                    group consisting of ganciclovir, trifluridine, acyclovir, fam
and 2%, or 0.7 and 2%, or 1 and 6%; or 2 and 6%; or 2 and 6%;           ciclovir, Valacyclovir, penciclovir and cidofovir. In some
or 3 and 6%; or 4 and 6%; or 2 and 5%; or 3 and 5%; or 3 and            embodiments, the active agent includes two or more active
5%; or 2 and 6%; or about 4%; or greater than 0.7%; or greater     40   agents and one of the active agents is an antibiotic, for
than 1%, or greater than 1.5%; or greater than 2%; or greater           example one or more antivirals selected from the group con
than 3%; or greater than 4% by weight of the formulation. In            sisting of ganciclovir, trifluridine, acyclovir, famciclovir,
some embodiments the polyoxyl lipid is HCO-40. In some                  Valacyclovir, penciclovir and cidofovir, and a second of the
embodiments the polyoxyl lipid is HCO-60. In some embodi                active agents is a resolvin Such as described herein (including
ments the polyoxyl lipid is HCO-80. In some embodiments            45   without limitation compound 1001).
the polyoxyl lipid is HCO-100.                                             The term “treating refers to: preventing a disease, disorder
   In some embodiments of the aspects and embodiments                   or condition from occurring in a cell, a tissue, a system,
disclosed herein, includes a polyalkoxylated alcohol. In some           animal or human which may be predisposed to the disease,
embodiments, the formulation includes a polyalkoxylated                 disorder and/or condition but has not yet been diagnosed as
alcohol that is octoxynol-40. In some embodiments, the for         50   having it; stabilizing a disease, disorder or condition, i.e.,
mulation includes a polyalkoxylated alcohol (such as octox              arresting its development; and/or relieving one or more symp
ynol-40) present between 0.002 and 4%; or between 0.005                 toms of the disease, disorder or condition, i.e., causing regres
and 3%; or between 0.005 and 2%; or between 0.005 and 1%;               sion of the disease, disorder and/or condition.
or between 0.005 and 0.5%; or between 0.005 and 0.1%; or                  As used herein, a therapeutic that “prevents” a disorder or
between 0.005 and 0.05%; or between 0.008 and 0.02%; or            55   condition refers to a compound that, in a statistical sample,
between 0.01 and 0.1%; or between 0.02 and 0.08%; or                    reduces the occurrence of the disorder or condition in the
between 0.005 and 0.08%; or about 0.05%, or about 0.01% by              treated sample relative to an untreated control sample, or
weight of the formulation.                                              delays the onset or reduces the severity of one or more symp
  In some embodiments, the active ingredient is cyclospo                toms of the disorder or condition relative to the untreated
rine A.                                                            60   control sample.
  The instant disclosure further relates to treating or prevent           As used herein, the terms “ocular disease.” “ocular condi
ing ocular diseases or disorders, for example by local admin   tion.” “eye disease, and “eye condition” refer to diseases/
istration of the formulations as described herein.             conditions of the eye(s) that can be sight threatening, lead to
   A patient or subject to be treated by any of the composi eye discomfort, and may signal systemic health problems.
tions or methods of the present disclosure can mean either a 65 As used herein, the term “anterior segment disease' refers
human or a non-human animal. In an embodiment, the             to all disorders that affect the eye surface, anterior chamber,
present disclosure provides methods for the treatment of an iris and ciliary body and lens of the eye. The eye surface is
           Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 5 of 18
                                                       US 8,980,839 B2
                              7                                                                        8
composed of the cornea, conjunctiva, eyelids, lacrimal and               plexes with immunophilins, e.g. cyclophilin and macrophilin.
meibomian glands, and the interconnecting nerves.                        Examples of cyclophilin-binding calcineurin inhibitors are
  As used herein, the terms “posterior segment eye disease'              cyclosporines or cyclosporine derivatives (hereinafter
and “back-of-the-eye disease' refer to all disorders that affect         cyclosporines) and examples of macrophilin-binding cal
the posterior segment of the eye. A posterior eye disease is a           cineurin inhibitors are ascomycin (FR 520) and ascomycin
disease which primarily affects a posterior ocular site such as          derivatives (hereinafter ascomycins). A wide range of asco
choroid or Sclera, vitreous, vitreous chamber, retina, optic             mycin derivatives are known, which are either naturally
nerve, and blood vessels and nerves which vascularize or                 occurring among fungal species or are obtainable by manipu
innervate a posterior ocular site.                                       lation of fermentation procedures or by chemical derivatiza
   Accordingly, in one aspect, provided is a method treating        10   tion. Ascomycin-type macrollides include ascomycin, tacroli
or preventing an ocular disease or condition, that includes              mus (FK506), sirolimus and pimecrolimus.
locally administering a formulation of any of the aspects or                Cyclosporine, originally extracted from the soil fungus
embodiments as disclosed herein. In some embodiments, the                Potypaciadium infilatum, has a cyclic 11-amino acid struc
ocular disease is an anterior segment disease. In some                   ture and includes e.g. Cyclosporines A through I. Such as
embodiments, the ocular disease is a posterior segment dis          15   Cyclosporine A, B, C, D and G. Cyclosporine binds to the
ease. In some embodiments, the ocular disease is one or more             cytosolic protein cyclophilin of immunocompetentlympho
selected from the group consisting of dry eye syndrome,                  cytes, especially T-lymphocytes, forming a complex. The
Sjogren's syndrome, uveitis, anterioruveitis (iritis), choriore          complex inhibits calcineurin, which under normal circum
tinitis, posterior uveitis, conjunctivitis, allergic conjunctivi         stances induces the transcription of interleukin-2 (IL-2).
tis, keratitis, keratoconjunctivitis, Vernal keratoconjunctivitis        Cyclosporine also inhibits lymphokine production and inter
(VKC), atopic keratoconjunctivitis, systemic immune medi                 leukin release, leading to a reduced function of effector
ated diseases Such as cicatrizing conjunctivitis and other               T-cells.
autoimmune disorders of the ocular surface, blepharitis,                 Ocular Diseases
Scleritis, age-related macular degeneration (AMD), diabetic                In various aspects and embodiments the formulations as
retinopathy (DR), diabetic macular edema (DME), ocular              25   disclosed herein may be used to treat or prevent an ocular
neovascularization, age-related macular degeneration                     disease or disorder. Ocular diseases and disorders contem
(ARMD), proliferative vitreoretinopathy (PVR), cytomega                  plated herein include anterior segment diseases and posterior
lovirus (CMV) retinitis, optic neuritis, retrobulbar neuritis,           segment diseases. Exemplary ocular diseases that may in
and macular pucker. In one embodiment, the ocular disease is             certain embodiments be treated with formulations as dis
dry eye. In one embodiment, the ocular disease is allergic          30   closed herein include the following.
conjunctivitis. In one embodiment the ocular disease is age                 Dry eye syndrome (DES, Chronic dry eye, Keratitis sicca;
related macular degeneration (AMD). In one embodiment the                Xerophthalmia; Keratoconjunctivitis sicca) can be defined as
ocular disease is diabetic retinopathy.                                  a condition that includes a variety of disorders that result in a
                                                                         loss of, or altered composition of, the natural tear film, which
   DETAILED DESCRIPTION OF THE PREFERRED                            35   maintains the surface of the eye. Without this tear film, vision
               EMBODIMENTS                                               is impaired and patients may suffer severe ocular discomfort.
                                                                         DES can be caused by excessive tear evaporation or by a
Active Agents                                                            reduction of tear production in the lacrimal gland, which is
   In accordance various aspects and embodiments of the                  the site of tear production. Though the exact causes of this
methods and compositions provided herein, an active agent           40   condition are unknown, there is evidence Supporting the link
can be any agent capable of affecting a biological process.              between reduced tear production and inflammation of one or
Active agents (the term active ingredient is used herein inter           more components of the lacrimal apparatus. Currently avail
changably with the term active agent) include drugs, hor                 able medications for DES are leaving substantial room for
mones, cytokines, toxins, therapeutic agents, vitamins and               more effective and better tolerated products.
the like. In some embodiments an active agent in accordance         45      DES may also be a manifestation of Sjogren's syndrome
with the aspects and embodiments disclosed herein is an                  which is an autoimmune disorder in which the glands that
agent capable of, or approved for, treating or preventing an             produce tears and saliva are destroyed. This leads to dry
disease or condition, for example in some embodiments an                 mouth, decreased tearing, and other dry mucous membranes.
active agent is capable of, or approved for, treating or pre                Noninfectious uveitis is a chronic inflammatory, putative
venting an ocular disease or condition.                             50   Th1/Th17-mediated autoimmune disease associated with
   In some embodiments, the active agent is an antibiotic, for           Substantial visual morbidity and is potentially blinding.
example one or more antibiotics selected from the group                  Blindness from uveitis usually does not occur from a single
consisting of azythromycin, ciprofloxacin, ofloxacin, gati               inflammatory episode; rather, cumulative damage results
floxacin, levofloxacin, moxifloxacin, besifloxacin, and levo             from recurrent episodes of inflammation. The inflammatory
floxacin. In some embodiments, the active agent is an antivi 55          sequelae resulting in vision loss may include one or more of
ral, for example one or more antivirals selected from the                cystoid macular edema, cataracts, vitreous debris, glaucoma,
group consisting of ganciclovir, trifluridine, acyclovir, fam            macular pathology (scarring and atrophy), optic neuropathy,
ciclovir, Valacyclovir, penciclovir and cidofovir.               and retinal detachment.
   In some embodiments of any of the aspects and embodi            Anterior uveitis (iritis) occurs in the front of the eye and is
ments disclosed herein, the active agent may be a calcineurin 60 the most common form of uveitis. Par planitis is an inflam
inhibitor Such as cyclosporine A, Voclosporin, ascomycin, mation of the pars plana, a narrow area between the iris and
tacrolimus, pimecrolimus, an analog thereof, or a pharmaceu the choroid. This condition occurs more frequently in young
tically acceptable salt thereof.                                 men, but is usually not associated with another disease. Pos
   A calcineurin inhibitor of the present disclosure is prefer terior uveitis (chondroitis) affects primarily the choroid; the
ably an immunophilin-binding compound having calcineurin 65 back portion of the uveal tract. If the retina is also involved, it
inhibitory activity. Immunophilin-binding calcineurin inhibi is called chorioretinitis. Posterior uveitis may occur in asso
tors are compounds forming calcineurin inhibiting com ciation with an autoimmune disease, or follow a systemic
           Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 6 of 18
                                                       US 8,980,839 B2
                                                                                                       10
infection. In posterior uveitis, inflammation can last from               Diabetic macular edema (DME) is the swelling of the retina in
months to years and may cause permanent vision damage,                    diabetes mellitus due to leaking of fluid from blood vessels
even with treatment.                                                      within the macula.
  Uveitis can cause vision impairment, ocular pain, and loss                Ocular neovascularization is the abnormal or excessive
of vision. It is estimated that about 10% of new cases of            5    formation of blood vessels in the eye. Ocular neovasculariza
blindness in the U.S. are caused by uveitis. Approximately                tion has been shown in diabetic retinopathy and age-related
300,000 people suffer from uveitis in the U.S. alone, the                 macular degeneration (AMD).
majority of whom are affected by anterior uveitis. The only                  Proliferative vitreoretinopathy (PVR) is scar tissue forma
therapeutic class approved by the FDA for treatment of uvei               tion within the eye. "Proliferative” because cells proliferate
tis is corticosteroids, which are noted for multiple side effects,
                                                                     10   and “vitreoretinopathy' because the problems involve the
                                                                          vitreous and retina. In PVR scar tissue forms in sheets on the
Such as hypertension, hyperglycemia, and hypercholester
olemia, and in the eye, glaucoma and cataract formation.                  retina which contract. This marked contraction pulls the
   Conjunctivitis (pink eye) describes a group of diseases that           retina toward the center of the eye and detaches and distorts
cause Swelling, itching, burning, and redness of the conjunc              the retina severely. PVR can occur both posteriorly and ante
                                                                     15   riorly with folding of the retina both anteriorly and circum
tiva, the protective membrane that lines the eyelids and covers           ferentially.
exposed areas of the sclera, or white of the eye.                            The cytomegalovirus (CMV) is related to the herpes virus
    Keratitis is an inflammation of the cornea (clear portion in          and is present in almost everyone. When a person’s immune
the front of the eye). Keratitis can be caused by an infection            system is Suppressed because of disease (HIV), organ or bone
(bacterial, fungal, viral, parasite, etc.) or a non-infectious            marrow transplant, or chemotherapy, the CMV virus can
agent (e.g., certain types of auto-immune diseases are asso               cause damage and disease to the eye and the rest of the body.
ciated with a variety of non-infectious keratitises).                     CMV affects the eye in about 30% of the cases by causing
    Keratoconjunctivitis refers to an inflammation of the cor             damage to the retina. This is called CMV retinitis.
nea and conjunctiva.                                                         Optic neuritis occurs when the optic nerve becomes
   Vernal keratoconjunctivitis (VKC) is a recurrent ocular           25   inflamed and the myelin sheath becomes damaged or is
inflammatory disease characterized by hard, elevated,                     destroyed. Nerve damage that occurs in the section of the
cobblestone like bumps on the upper eyelid. There may also                optic nerve located behind the eye, is called retrobulbar neu
be swellings and thickening of the conjunctiva. The conjunc               ritis, which is another term sometimes used for optic neuritis.
tiva is the outermost membrane which lines the eyelids as well               Also known as macular pucker, epiretinal membrane is a
                                                                     30   scar-tissue like membrane that forms over the macula. It
as the exposed parts of the eye, except for the cornea.                typically progresses slowly and affects central vision by caus
   Atopic keratoconjunctivitis is the result of a condition            ing blurring and distortion. As it progresses, the pulling of the
called atopy. Atopy is a genetic condition whereby the                 membrane on the macula may cause Swelling.
immune system produces higher than normal antibodies in                   In an embodiment, the compositions can be used for pre
response to a given allergen.                                       35 venting transplant rejection of for example, corneal
    Systemic immune mediated diseases Such as cicatrizing              allografts following transplantation. It is well known that in
conjunctivitis and other autoimmune disorders of the ocular            inflammation T-lymphocytes play a critical role in mediating
Surface represent a clinically heterogeneous group of condi            rejection of foreign tissues. Prevention of rejection is of para
tions where acute and chronic autoreactive mechanisms can              mount importance in maintaining the health of transplanted
cause significant damage to the eye. When severe and affect 40 corneas. Rejection may occur in any of the layers comprising
ing the epithelium and Substantia propria of the conjunctiva, the cornea, for example, the corneal epithelium, the corneal
cicatrization can ensue, leading to significant mechanical stroma or the corneal endothelium. The functioning of the
alterations as a result of the fibrosis. These conditions, though cornea can be compromised following endothelial rejection.
generally infrequent, can be the cause of profound pathology The endothelial layer serves to maintain the cornea in a com
and visual disability.                                              45 pact state, acting as a pump by removing water from the
   Blepharitis is a common condition that causes inflamma corneal stroma. If the function of the endothelial layer is
tion of the eyelids.                                                   compromised, disorientation of collagen fibers can ensue,
   Scleritis is a serious inflammatory disease that affects the and transparency of the cornea can be lost. Human endothe
white outer coating of the eye, known as the Sclera.                   lial cells are non-replicative, and as a consequence, donor cell
   Age-related macular degeneration (AMD) is a disease 50 loss in the setting of rejection is irreversible and may lead to
associated with aging that gradually destroys sharp, central diminished graft function and Survival. Thus, the goal of
vision. AMD affects the macula, which is located at the center         either prevention or treatment of rejection in corneal trans
of the retina. AMD occurs in two forms: wet and dry. Wet plant recipients is to minimize endothelial cell loss. The com
AMD occurs when abnormal blood vessels behind the retina               positions of the present disclosure can be used for the preven
start to grow under the macula. These new blood vessels tend 55 tion of rejection following corneal allograft transplantation.
to be very fragile and often leak blood and fluid. The blood Additional Formulation Ingredients
and fluid raise the macula from its normal place at the back of           The compositions of the present disclosure may also con
the eye. Damage to the macula occurs rapidly. Dry AMD tain other components such as, but not limited to, additives,
occurs when the light-sensitive cells in the macula slowly adjuvants, buffers, tonicity agents, bioadhesive polymers,
break down, gradually blurring central vision in the affected 60 and preservatives. In any of the compositions of this disclo
eye.                                                                   sure for topical to the eye, the mixtures are preferably formu
   Diabetes can affect the eye in a number of ways. Diabetic lated at about pH 5 to about pH 8. This pH range may be
retinopathy (DR) is a complication of diabetes that results achieved by the addition of buffers to the composition as
from damage to the blood vessels of the light-sensitive tissue described in the examples. In an embodiment, the pH range in
at the back of the eye (the retina). At first, diabetic retinopathy 65 the composition in a formulation is about pH 6.6 to about pH
may cause no symptoms or only mild vision problems. Even 7.0. It should be appreciated that the compositions of the
tually, however, diabetic retinopathy can result in blindness. present disclosure may be buffered by any common buffer
           Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 7 of 18
                                                      US 8,980,839 B2
                             11                                                                  12
system Such as phosphate, borate, acetate, citrate, carbonate      the eye (e.g., alginic acid, carrageenans (e.g., Eucheuma),
and borate-polyol complexes, with the pH and osmolality            Xanthan and locust bean gum mixtures, pectins, cellulose
adjusted in accordance with well-known techniques to proper        acetate phthalate, alkylhydroxyalkyl cellulose and deriva
physiological values. The mixed micellar compositions of the       tives thereof, hydroxyalkylated polyacrylic acids and deriva
present disclosure are stable in buffered aqueous solution. 5      tives thereof, poloxamers and their derivatives, etc. Physical
That is, there is no adverse interaction between the buffer and    characteristics in these polymers can be mediated by changes
any other component that would cause the compositions to be in environmental factors such as ionic strength, pH, or tem
unstable.                                                          perature alone or in combination with other factors. In an
   Tonicity agents include, for example, mannitol, Sodium embodiment, the optional one or more bioadhesive polymers
chloride, Xylitol, etc. These tonicity agents may be used to 10 is present in the composition from about 0.01 wt % to about
adjust the osmolality of the compositions. In one aspect, the      10 wt %/volume, preferably from about 0.1 to about 5 wt
osmolality of the formulation is adjusted to be in the range of %/volume. In an embodiment, the compositions of the
about 250 to about 350 mOsmol/kg. In a preferred aspect, the present disclosure further comprise at least one hydrophilic
osmolality of the formulation is adjusted to between about polymer excipient selected from, for example, PVP-K-30,
280 to about 300 mOsmol/kg.                                     15 PVP-K-90, HPMC, HEC, and polycarbophil. In an embodi
   An additive such as a Sugar, a glycerol, and other Sugar ment, the polymer excipient is selected from PVP-K-90,
alcohols, can be included in the compositions of the present PVP-K-30 or HPMC. In an embodiment, the polymer excipi
disclosure. Pharmaceutical additives can be added to increase           ent is selected from PVP-K-90 or PVP-K-30.
the efficacy or potency of other ingredients in the composi              In an embodiment, if a preservative is desired, the compo
tion. For example, a pharmaceutical additive can be added to       20 sitions may optionally be preserved with any of many well
a composition of the present disclosure to improve the stabil         known preservatives, including benzyl alcohol with/without
ity of the calcineurin inhibitor or mTOR inhibitor, to adjust           EDTA, benzalkonium chloride, chlorhexidine, Cosmocil(R)
the osmolality of the composition, to adjust the viscosity of           CQ, or Dowicil(R) 200. In certain embodiments, it may be
the composition, or for another reason, Such as effecting drug          desirable for a formulation as described hereinto not include
delivery. Non-limiting examples of pharmaceutical additives        25 any preservatives. In this regard, preservatives may in some
of the present disclosure include Sugars, such as, trehalose,         embodiments not be necessary or desirable in formulations
mannose, D-galactose, and lactose. In an embodiment, the              included in single use containers. In other embodiments it
Sugars can be incorporated into a composition prior to hydrat         may be advantageous to include preservatives, such as in
ing the thin film (i.e., internally). In another embodiment, the        certain embodiments in which the formulations are included
Sugars can be incorporated into a composition during the           30   in a multiuse container.
hydration step (i.e., externally) (see Example 17). In an                The ophthalmic compositions can be administered topi
embodiment, an aqueous, clear, mixed micellar solution of             cally to the eye as biocompatible, aqueous, clear mixed micel
the present disclosure includes additives Such as Sugars.             lar solutions. The compositions have the drugs incorporated
   In an embodiment, compositions of the present disclosure           and/or encapsulated in micelles which are dispersed in an
further comprise one or more bioadhesive polymers. Bioad-          35 aqueous medium.
hesion refers to the ability of certain synthetic and biological      Non-Limiting List of Exemplary Embodiments
macromolecules and hydrocolloids to adhere to biological                 In addition to the aspects and embodiments described and
tissues. Bioadhesion is a complex phenomenon, depending in            provided elsewhere in this disclosure, the following non
part upon the properties of polymers, biological tissue, and          limiting list of particular embodiments are specifically con
the surrounding environment. Several factors have been             40 templated.
found to contribute to a polymer’s bioadhesive capacity: the             1. An ophthalmic formulation, comprising an active agent,
presence of functional groups able to form hydrogen bridges           a polyoxyl lipid or fatty acid and a polyalkoxylated alcohol.
( OH, COOH), the presence and strength of anionic                        2. An ophthalmic formulation, comprising an active agent,
charges, Sufficient elasticity for the polymeric chains to inter      and an 40 polyoxyl lipid or fatty acid.
penetrate the mucous layer, and high molecular weight. Bio-        45 3. An ophthalmic formulation, comprising an active ingre
adhesion systems have been used in dentistry, orthopedics,            dient and a polyoxyl lipid or fatty acid; wherein said polyoxyl
ophthalmology, and in Surgical applications. However, there           lipid or fatty acid is present in an amount equal to or greater
has recently emerged significant interest in the use of bioad           than 1% of said formulation.
hesive materials in other areas such as Soft tissue-based arti     4. An ophthalmic formulation, comprising an active agent
ficial replacements, and controlled release systems for local 50 and a polyoxyl lipid or fatty acid; wherein said formulation
release of bioactive agents. Such applications include sys comprises nanomicelles.
tems for release of drugs in the buccal or nasal cavity, and for   5. An ophthalmic formulation, comprising an active agent,
intestinal or rectal administration.                             1-5% of one or more selected from the group consisting of
   In an embodiment, a composition of the present disclosure HCO-40, HCO-60, HCO-80 and HCO-100; and about 0.01
includes at least one bioadhesive polymer. The bioadhesive 55 0.1% octoxynol-40.
polymer can enhance the Viscosity of the composition and           6. An ophthalmic formulation, comprising an active agent,
thereby increase residence time in the eye. Bioadhesive poly     1-5% of one or more selected from the group consisting of
mers of the present disclosure include, for example, carboxy HCO-40, HCO-60, HCO-80 and HCO-100; and about 0.01
lic polymers like Carbopol R (carbomers), Noveon(R) (poly 0.1% octoxynol-40.
carbophils), cellulose derivatives including alkyl and 60 7. An ophthalmic formulation, comprising greater than
hydroxyalkyl cellulose like methylcellulose, hydroxypropy 0.2% of an active agent, 1-5% of one or more selected from
lcellulose, carboxymethylcellulose, gums like locust beam, the group consisting of HCO-40, HCO-60, HCO-80 and
Xanthan, agarose, karaya, guar, and other polymers including HCO-100; and about 0.01-0.1% octoxynol-40.
but not limited to polyvinyl alcohol, polyvinyl pyrollidone,       8. An ophthalmic formulation, comprising an active agent,
polyethylene glycol, Pluronic R (Poloxamers), tragacanth, 65 1.5-4% of one or more polyoxyl lipids selected from the
and hyaluronic acid; phase-transition polymers for providing group consisting of HCO-40, HCO-60, HCO-80 and HCO
Sustained and controlled delivery of enclosed medicaments to     100; and about 0.01-0.1% octoxynol-40.
           Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 8 of 18
                                                   US 8,980,839 B2
                             13                                                              14
   9. An ophthalmic formulation, comprising an active agent,      28. The formulation of any of the preceding embodiments,
1.5-4% of polyoxyl lipids or fatty acids; and about 0.01-0.1%   wherein said polyoxyl lipid or fatty acid is between 1 and 6%
octoxynol-40.                                                   by weight of said formulation.
   10. An ophthalmic formulation, comprising an active            29. The formulation of any of the preceding embodiments,
agent, 1.5-4% of polyoxyl lipids or fatty acids; and about      wherein said polyoxyl lipid or fatty acid is between 1 and 2%
0.01-0.1% octoxynol-40; wherein the formulation comprises       by weight of said formulation.
nanomicelles.                                                     30. The formulation of any of the preceding embodiments,
   11. An ophthalmic formulation, comprising a hydrophobic wherein said polyoxyl lipid or fatty acid is between 1 and 3%
active agent, 1.5-4% of polyoxyl lipids or fatty acids; and 10 by weight of said formulation.
about 0.01-0.1% octoxynol-40; wherein the formulation             31. The formulation of any of the preceding embodiments,
comprises nanomicelles.                                         wherein said polyoxyl lipid or fatty acid is between 1 and 4%
   12. An ophthalmic formulation, comprising an active by weight of said formulation.
agent, about 4% of one or more selected from the group            32. The formulation of any of the preceding embodiments,
consisting of HCO-40, HCO-60, HCO-80 and HCO-100; and 15 wherein said polyoxyl lipid or fatty acid is between 1 and 5%
about 0.01-0.1% octoxynol-40.                                   by weight of said formulation.
   13. An ophthalmic formulation, comprising an active            33. The formulation of any of the preceding embodiments,
agent, about 4% of HCO-60 and about 0.01-0.1% octoxynol wherein said polyoxyl lipid or fatty acid is between 1 and 6%
40.                                                             by weight of said formulation.
   14. An ophthalmic formulation, comprising an active            34. The formulation of any of the preceding embodiments,
agent, 1-5% of one or more selected from the group consist wherein said polyoxyl lipid or fatty acid is between 2 and 6%
ing of HCO-40, HCO-60, HCO-80 and HCO-100; and about by weight of said formulation.
0.01% octoxynol-40.                                               35. The formulation of any of the preceding embodiments,
   15. An ophthalmic formulation, comprising an active wherein said polyoxyl lipid or fatty acid is between 3 and 6%
agent, 1-5% of one or more selected from the group consist 25 by weight of said formulation.
ing of HCO-40, HCO-60, HCO-80 and HCO-100; and about              36. The formulation of any of the preceding embodiments,
0.01% octoxynol-40.                                             wherein said polyoxyl lipid or fatty acid is between 4 and 6%
   16. An ophthalmic formulation, comprising greater than by weight of said formulation.
0.2% of an active agent, 1-5% of one or more selected from        37. The formulation of any of the preceding embodiments,
the group consisting of HCO-40, HCO-60, HCO-80 and 30 wherein said polyoxyl lipid or fatty acid is between 2 and 5%
HCO-100; and about 0.01% octoxynol-40.                          by weight of said formulation.
   17. An ophthalmic formulation, comprising an active            38. The formulation of any of the preceding embodiments,
agent, 1.5-4% of one or more polyoxyl lipids selected from wherein said polyoxyl lipid or fatty acid is between 3 and 5%
the group consisting of HCO-40, HCO-60, HCO-80 and by weight of said formulation.
HCO-100; and about 0.01% octoxynol-40.                       35   39. The formulation of any of the preceding embodiments,
   18. An ophthalmic formulation, comprising an active wherein said polyoxyl lipid or fatty acid is about 4% by
agent, 1.5-4% of polyoxyl lipids or fatty acids; and about weight of said formulation.
0.01% octoxynol-40.                                               40. The formulation of any of the preceding embodiments,
   19. An ophthalmic formulation, comprising an active wherein said polyoxyl lipid or fatty acid is greater than about
agent, 1.5-4% of polyoxyl lipids or fatty acids; and about 40 0.7% by weight of said formulation.
0.01% octoxynol-40; wherein the formulation comprises             41. The formulation of any of the preceding embodiments,
nanomicelles.                                                   wherein said polyoxyl lipid or fatty acid is greater than about
   20. An ophthalmic formulation, comprising a hydrophobic      1% by weight of said formulation.
active agent, 1.5-4% of polyoxyl lipids or fatty acids; and       42. The formulation of any of the preceding embodiments,
about 0.01% octoxynol-40; wherein the formulation com 45 wherein said polyoxyl lipid or fatty acid is greater than about
prises nanomicelles.                                            1.5% by weight of said formulation.
   21. An ophthalmic formulation, comprising an active            43. The formulation of any of the preceding embodiments,
agent, about 4% of one or more selected from the group wherein said polyoxyl lipid or fatty acid is greater than about
consisting of HCO-40, HCO-60, HCO-80 and HCO-100; and 2% by weight of said formulation.
about 0.01% octoxynol-40.                                    50   44. The formulation of any of the preceding embodiments,
   22. An ophthalmic formulation, comprising an active wherein said polyoxyl lipid or fatty acid is greater than about
agent, about 4% of HCO-60 and about 0.01% octoxynol-40. 3% by weight of said formulation.
   23. The formulation of any of the preceding embodiments,       45. The formulation of any of the preceding embodiments,
wherein said polyoxyl lipid or fatty acid is between 0.5 and wherein said polyalkoxylated alcohol if present is between
6% by weight of said formulation.                            55 0.002 and 4% by weight of said formulation.
   24. The formulation of any of the preceding embodiments,       46. The formulation of any of the preceding embodiments,
wherein said polyoxyl lipid or fatty acid is between 0.5 and wherein said polyalkoxylated alcohol if present is between
2% by weight of said formulation.                               0.005 and 3% by weight of said formulation.
   25. The formulation of any of the preceding embodiments,       47. The formulation of any of the preceding embodiments,
wherein said polyoxyl lipid or fatty acid is between 0.5 and 60 wherein said polyalkoxylated alcohol if present is between
3% by weight of said formulation.                               0.005 and 2% by weight of said formulation.
   26. The formulation of any of the preceding embodiments,       48. The formulation of any of the preceding embodiments,
wherein said polyoxyl lipid or fatty acid is between 0.5 and wherein said polyalkoxylated alcohol if present is between
4% by weight of said formulation.                               0.005 and 1% by weight of said formulation.
   27. The formulation of any of the preceding embodiments, 65 49. The formulation of any of the preceding embodiments,
wherein said polyoxyl lipid or fatty acid is between 0.5 and wherein said polyalkoxylated alcohol if present is between
5% by weight of said formulation.                               0.005 and 0.5% by weight of said formulation.
          Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 9 of 18
                                                    US 8,980,839 B2
                             15                                                                    16
   50. The formulation of any of the preceding embodiments,              72. The formulation of any of the preceding embodiments,
wherein said polyalkoxylated alcohol if present is between            wherein said active agent is voclosporin.
0.005 and 0.1% by weight of said formulation.                            73. The formulation of any of the preceding embodiments,
   51. The formulation of any of the preceding embodiments,           wherein said active agent comprises a combination of two
wherein said polyalkoxylated alcohol if present is between            different agents.
0.005 and 0.05% by weight of said formulation.                           74. The formulation of any of the preceding embodiments,
   52. The formulation of any of the preceding embodiments,           wherein the active agent comprises two or more active agents
wherein said polyalkoxylated alcohol if present is between            selected from the group consisting of a resolvin or resolvin
0.008 and 0.02% by weight of said formulation.                   10
                                                                      like compound, a steroid (Such as a corticosteroid), cyclospo
   53. The formulation of any of the preceding embodiments,           rine A, and Voclosporin.
wherein said polyalkoxylated alcohol if present is about                 75. The formulation of any of the preceding embodiments,
0.01% by weight of said formulation.                                  wherein the active agent comprises a resolvin and a corticos
   54. The formulation of any of the preceding embodiments,           teroid.
wherein said active ingredient is present in said formulation    15     76. The formulation of any of the preceding embodiments,
in an amount greater than 0.2%.                                       wherein the active agent comprises cyclosporine A and a
   55. The formulation of any of the preceding embodiments,           corticosteroid.
wherein said active ingredient is present in said formulation           77. The formulation of any of the preceding embodiments,
in an amount greater than 0.3%.                                       wherein the active agent comprises a resolvin, cyclosporine A
   56. The formulation of any of the preceding embodiments,           and a corticosteroid.
wherein said active ingredient is present in said formulation           78. The formulation of any of the preceding embodiments,
in an amount greater than 0.4%.                                       wherein said formulation does not include preservatives.
   57. The formulation of any of the preceding embodiments,             79. The formulation of any of the preceding embodiments,
wherein said active ingredient is present in said formulation         wherein said formulation does not include benzyl alcohol
in an amount greater than 0.5%.                                  25   with/without EDTA, benzalkonium chloride, chlorhexidine,
   58. The formulation of any of the preceding embodiments,    Cosmocil(R) CQ, or Dowicil(R) 200.
wherein said active ingredient is present in said formulation     80. A method of treating or preventing an ocular disease or
in an amount greater than 0.6%.                                condition, said method comprising topically administering a
   59. The formulation of any of the preceding embodiments,    formulation of any of the preceding embodiments.
wherein said active ingredient is present in said formulation
                                                            30
                                                                  81. A method of treating or preventing an ocular disease or
in an amount greater than 0.7%.                                condition, said method comprising topically administering a
   60. The formulation of any of the preceding embodiments,    formulation of any of the preceding embodiments; wherein
wherein said active ingredient is present in said formulation  said disease is an anterior segment disease.
in an amount greater than 0.8%.                                   82. A method of treating or preventing an ocular disease or
   61. The formulation of any of the preceding embodiments, 35
                                                               condition, said method comprising topically administering a
wherein said active ingredient is present in said formulation
in an amount greater than 0.9%.                                formulation of any of the preceding embodiments; wherein
   62. The formulation of any of the preceding embodiments,    said disease is an posterior segment disease.
wherein said active ingredient is present in said formulation     83. A method of treating or preventing an ocular disease or
in an amount greater than 1%.                               40 condition, said method comprising topically administering a
   63. The formulation of any of the preceding embodiments,    formulation of any of the preceding embodiments; wherein
wherein said active ingredient is present in said formulation  said disease is one or more selected from the group consisting
in an amount greater than 1.5%.                                of dry eye syndrome, Sjogren's syndrome, uveitis, anterior
   64. The formulation of any of the preceding embodiments,    uveitis (iritis), chorioretinitis, posterior uveitis, conjunctivi
wherein said active ingredient is present in said formulation
                                                            45 tis, allergic conjunctivitis, keratitis, keratoconjunctivitis, Ver
in an amount greater than 2%.                                  nal keratoconjunctivitis (VKC), atopic keratoconjunctivitis,
   65. The formulation of any of the preceding embodiments,    systemic immune mediated diseases such as cicatrizing con
wherein said active ingredient is present in said formulation  junctivitis and other autoimmune disorders of the ocular Sur
in an amount greater than 3%.                                  face, blepharitis, Scleritis, age-related macular degeneration
   66. The formulation of any of the preceding embodiments, 50
                                                               (AMD), diabetic retinopathy (DR), diabetic macular edema
wherein said active ingredient is present in said formulation  (DME), ocular neovascularization, age-related macular
in an amount greater than 4%.                                  degeneration (ARMD), proliferative vitreoretinopathy
   67. The formulation of any of the preceding embodiments,    (PVR), cytomegalovirus (CMV) retinitis, optic neuritis, ret
wherein said polyoxyl lipid or fatty acid is a polyoxyl castor
oil.                                                        55 robulbar neuritis, and macular pucker.
   68. The formulation of any of the preceding embodiments,       84. A method of treating or preventing an ocular disease or
wherein said polyoxyl lipid or fatty acid is one or more condition, said method comprising topically administering a
selected from HCO-60, HCO-80 or HCO-100.                       formulation of any of the preceding embodiments; wherein
   69. The formulation of any of the preceding embodiments,    said disease is dry eye syndrome.
wherein said polyoxyl lipid or fatty acid is HCO-60.        60    85. A method of treating or preventing an ocular disease or
   70. The formulation of any of the preceding embodiments, condition, said method comprising topically administering a
wherein said active agent is one or more selected from the formulation of any of the preceding embodiments; wherein
group consisting of cyclosporine A, Voclosporin, ascomycin,    said disease is allergic conjunctivitis.
tacrolimus, pimecrolimus, an analog thereof, or a pharmaceu       86. A method of treating or preventing an ocular disease or
tically acceptable salt thereof.                            65 condition, said method comprising topically administering a
   71. The formulation of any of the preceding embodiments, formulation of any of the preceding embodiments; wherein
wherein said active agent is cyclosporine A.                   said disease is age-related macular degeneration (AMD).
          Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 10 of 18
                                                      US 8,980,839 B2
                              17                                                                    18
  The following examples are provided to further illustrate             determine the concentration of compound 1001 entrapped in
aspects of the invention. These examples are non-limiting and           each micellar preparation with HPLC. The entrapment effi
should not be construed as limiting any aspect of the inven             ciency of the formulation was calculated with the following
tion.                                                                   formula (wherein MNF-Mixed Nanomicellar Formulation):
                        EXAMPLE1
                                                                           Entrapment efficiency= (amount of drug quantified in MNF)
                                                                                                   - - - - X 100
        Preparation of Mixed Nanomicellar Resolvin                                                Amount of drug added in the MNF X
            Formulation Using Dialysis Method
                                                                   10
   Mixed nanomicellar formulation of compound 1001 was                     Drug Quantification by an HPLC method: In vitro analysis
prepared by dialysis method with varying ratio of polymers              of compound 1001 was performed by a reversed phase high
and the drug. Experimental design software. JMP 9.0 was                 performance liquid chromatography (RP-HPLC) method
used to design the experiments and analyze the results. Accu            with a Shimadzu HPLC pump (Shimadzu, Shimadzu Scien
rately weighted quantities of two polymers namely polyoxyl         15   tific instruments, Columbia, Md.), Alcott autosampler (model
hydrogenated castor-60 (HCO-60) and octoxynol-40 (Oc-40)                718 AL), Shimadzu UV/Visible detector (Shimadzu, SPD
were dissolved in 300 microliter volume of propylene glycol.            20A/20AV, USA), ODS column (5 um, 150x4.6 mm) ther
Eighty microliter (or 80 mg of compound 1001 in PG) of                  mostated at 40°-1 C and Hewlett Packard HPLC integrator
propylene glycol containing compound 1001 was added to
this polymer mixture and Vortex mixed to get a clear homog              (Hewlett Packard, Palo Alto, Calif.). The mobile phase was
enous solution. The volume of the mixture was made up (500              comprised of methanol (MeOH), water and trifluoroacetic
microliters) with propylene glycol. The solution was vortex             acid (TFA) (70:30:0.05% v/v) which was set at a flow rate of
mixed to get a homogenous solution. A Volume of 500 micro               0.5 mL/min. Detection wavelength was set at 272 nm. The
liter distilled deionized water was added to this mixture to            sample tray temperature was maintained at 4°C. Calibration
obtain a total volume of 1000 microliter (1 milliliter). Addi      25   curve (0.5 to 5 lug/mL) for compound 1001 was prepared by
tion of water to the drug polymer mixture in organic Solvent            making appropriate dilutions from the stock Solution in
should spontaneously generate micelles thereby entrapping               2-propanol. An injection Volume of 10ul was injected into the
the pharmaceutical active agent in the hydrophobic core of              HPLC column for analysis. All the standards and samples
mixed nanomicelles. The mixture was transferred to a dialy              prepared were stored at 4°C. before and during the analysis.
sis bag (molecular weight cut off 1000) and transferred to a       30
beaker containing one liter of distilled deionized water. Bea                                   EXAMPLE 2
ker and the contents were protected from sunlight by covering
with aluminum foil and were kept under slow constant stir
ring at room temperature. Dialysis of the mixture was carried                  Preparation of Mixed Nanomicellar Resolvin
over a period of 24 h to remove the water soluble organic          35            Formulation Using Ethyl Acetate Solvent
solvent, propylene glycol, from the mixture. Water in the                                  Evaporation Method
dialysis chamber was changed at predetermined time points:
1 h, 2 h, 4 h, 6 h, 12 hand 24 h. At the end of dialysis (24 h),           Mixed nanomicellar formulation encapsulating compound
the contents of the dialysis bag were carefully transferred to a        1001 was prepared by solvent evaporation method in two
15-mL centrifuge tube and formulations were subjected to           40
                                                                        steps: 1) Preparation of basic formulation and 2) rehydration.
sonication in water bath (time range from 0 minto 5 min). The           In step one, compound 1001, HCO-60 and octoxynol-40 were
final volume was made up with 2x phosphate buffer saline                dissolved separately in 0.3 mL of ethyl acetate. These three
and adjusted pH of the formulation to 6.5+0.1. The resultant            solutions were mixed together in 15-mL centrifuge tube. The
formulation was filtered with 0.22 micrometer nylon filter to           resultant mixture was vortexed to obtain a homogenous solu
remove any foreign particulate matter.                             45
                                                                        tion. Ethyl acetate solvent was removed with speed vacuum to
   The prepared formulations were subjected to various tests            obtain a solid thin film. The residue was kept overnight under
Such as entrapment efficiency, loading efficiency, mixed                high vacuum at room temperature to remove residual organic
nanomicellar size and polydispersity index.                             solvent. In step two, the resultant thin film was hydrated with
   Mixed nanomicellar Size and polydispersity index: The                1 mL of double distilled deionized water by vortexing the
formulation size and polydispersity index were determined          50
                                                                        solution. The rehydrated formulation was suspended in 2x
with Zetasizer, Malvern Instruments, NJ. In brief, approxi              phosphate buffer solution, (pH 6.5). It was filtered through
mately 1 ml of each formulation was transferred to a cuvette            0.2 tm nylon filter membrane to remove the unentrapped drug
and placed in the instrument. A laser beam of light was used            aggregates and other foreign particulates. The entrapment of
to determine the mixed nanomicellar size. The results of the
size are summarized in Table 2.                                    55
                                                                        compound 1001 was determined by RP-HPLC following dis
   Entrapment efficiency: To determine the entrapment effi              ruption of the micelles and solubilization of 1001 in the
ciency of the formulation, all the prepared formulations were           diluent (2-propanol) as described below
subjected to entrapment efficiency test. Briefly, formulations             The prepared formulations were subjected to various tests
were vortex mixed for homogeneity and 1 mL was transferred              Such as entrapment efficiency, loading efficiency, mixed
to a fresh (1.5 mL) eppendorf tube. Each formulation was 60             nanomicellar size and polydispersity index according to the
lyophilized to obtain a solid at the bottom of eppendorf tube.          methods described in Example 1.
The obtained solid was suspended in 1 mL of organic solvent                Weight percent of drug loaded into MNF was determined
(diethyl ether) to generate reverse micelles and release the            following the method for entrapment efficiency. Size and
drug into the external organic solvent. The organic solvent             polydispersity index of the formulations was determined with
was evaporated overnight in speed vacuum. The resultant 65 Malvern Zetasizer as described above. The results obtained
reversed micelles were resuspended in 1 mL of 2-propanol are summarized in Table 1 below. The formulations appear
(dilution factor was taken into account) and further diluted to clear and have Small size and narrow size distribution.
          Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 11 of 18
                                                                US 8,980,839 B2
                                    19                                                              20
                                                TABLE 1.
              Characterization of the mixed nanomicellar formulation encapsulating
                        compound 1001 with solvent evaporation method
                                         1001
                         1001         (loaded
 HCO-                  (initially    in mixed        Mixed
   60     Octoxynol-    added)       micelles) nanomicellar Polydispersity
 (wt %)   40 (wt %)     wt %             wt %       size (nm)     Index      Result
   4         O.O        O.O3S            O.O33       24.90        O.442      Clear/transparent
                                                                             solution before and
                                                                             after filtration
   4         O.O        O.O70            O.06S       2SO1         0.414      Clear/transparent
                                                                             solution before and
                                                                             after filtration
   4         O.O        O.09S            O.O84       24.79        O415       Clear/transparent
                                                                             solution before and
                                                                             after filtration
   4         O.O        O.120            O.11         1828        O.32O      Pale yellow color
                                                                             transparent solution
                                                                                        after

   4         O.O        O.2SO            O.26         1837        O.331


   4         O.O        O.300            O.32         1829        O.345
   4         O.O        O400             O.45         18.2        O.333




                          EXAMPLE 3                               development of 3.0 wt % HCO-40 or HCO-60 MNF encap
                                                                  sulating 0.4% compound 1001 is described below. In step 1.
        Preparation of Mixed Nanomicellar Resolvin             30 HCO-40 or HCO-60, 150 mg, was thermostated at 40° C. in
               Formulation Using Melt Method                      water bath to melt and result in a clear thick viscous liquid. To
   Two hundred milligrams of hydrogenated castor oil-60 this           melt polymer compound 1001 (~20 mg), thermostated at
(HCO-60) (4 wt %) was weighed and transferred to a 10 mL The C.,  40°      was added and mixed for homogenous distribution.
                                                                       mixture   was allowed to reach room temperature, which
round bottom flask (RBF). The neck of the round bottom flask
was closed with an aluminum foil, sealed with parafilm and 35 resulted in a pale yellow color viscous liquid with HCO-40
transferred to water bath set at 40 C. The round bottom flask     and waxy solid with HCO-60. Further, to solidify the viscous
was left overnight in water bath to liquefy/melt the HCO-60. liquid of HCO-40, the mixture was stored at 4°C. (in refrig
On the next day, ten micro liters of octoxynol-40 was diluted erator).
100 folds and allowed to equilibrate at 40 C for 1 h in water        In step 2, the pellet and/or viscous liquid was allowed to
bath. Similarly, compound 1001 (neat oil) was allowed to 40 reach room temperatures under natural conditions. The pellet
equilibrate at 40 C in the water bath for 1 h. To the HCO-60 and/or viscous liquid was thermostated in water bath at 40°C.
melt, 50 uL of 100 fold diluted octoxynol-40 (0.01 wt %) was and resuspended in 2.0 mL of distilled water (thermostated at
added at 40 C. To the above mixture, -20 uL of compound 40°C.) under constant stirring. This resulted in spontaneous
1001 at 40 C was added and was stirred. To this mixture           development of a clear aqueous solution of 0.4% compound
distilled deionized water, approx. 2 mL, equilibrated at 40 C 45 1001 MNF. This aqueous solution was allowed to reach room
was slowly added and stirred. The neck of the round bottom temperature, under natural conditions. The pH of the solution
flask was closed with aluminum foil and sealed with parafilm. was adjusted to 5.5 and the volume was made up with 2x
The solution was stirred in water bath set at 40 Covernight phosphate buffer saline (pH 5.5) containing octoxynol-40
protected from light (covering with aluminum foil). On the (0.01 wt %) and PVP-K-90 (1.2 wt %). The formulation was
next day, the above obtained solution at 40 C was removed 50 filtered through 0.2 um nylon filter to remove any foreign
from water bath and allowed to cool to room temperature and material and obtain a clear homogenous aqueous RX-1001
observed for clarity. Two milliliters phosphate buffer (2x)
was added to the above prepared solution (phosphate buffer formulation.
was previously prepared and the pH was adjusted to 5.5). The         "H NMR qualitative studies: To determine the absence of
volume of the formulation was made up to 5 mL with the 2x 55 free drug in the outer aqueous environment, qualitative stud
phosphate buffer saline. The prepared formulation was fil ies were conducted. Qualitative proton nuclear magnetic
tered with 0.2 um nylon filter and stored at 4 C.                 resonance (NMR) studies were conducted with Varian 400
   The prepared formulations were subjected to various tests MHz NMR. Deuterated chloroform and water as solvent sys
Such as entrapment efficiency, loading efficiency, mixed tems were used to resuspend the formulation and NMR stud
nanomicellar size and polydispersity index according to the ies were performed.
methods described in Example 1.                                60    Results: Compound added to HCO-40 or HCO-60 at 40°C.
                         EXAMPLE 4                                can be used to entrap the compound 1001. At higher tempera
                                                                  tures the polymer and the drug mixture remains in Viscous
        Preparation of Mixed Nanomicellar Resolvin                liquid state. When allowed to reach room temperature, under
           Formulation Using Second Melt Method                   natural conditions, HCO-60 mixture solidifies and develops a
                                                               65 waxy solid. This waxy solid when thermostated at 40° C.
   The preparation of MNF encapsulating compound 1001             helps in resuspending the formulation in distilled water to
(neat oil) can be divided into two steps. As an example for the spontaneously develop compound 1001 MNF. Similar obser
          Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 12 of 18
                                                                     US 8,980,839 B2
                             21                                                                                                22
vation and results were obtained with HCO-40 viscous liquid.                                                        TABLE 2a-continued
The viscosity of the mixture appears to be improved at lower
temperatures (4°C.). Therefore, it appears to stick to the walls                                     Physical appearance of melt mixture of HCO-60 and
of the container as thick Viscous liquid. Upon allowing to                                         Compound 1001 at 25°C., resuspending in water at 40°C.
                                                                                                    and final formulation of mixed nanomicellar formulation
reach back to room temperature the viscosity appears to be                                             encapsulating compound 1001 (HCO-60 was melted
reduced and the mixture reta1nS its flow back.                                                       and compound 1001 was added to melt, then allowed to
  The waxy solid developed with HCO-60 and compound                                             cool to room temperature and the physical appearance was noted
1001 mixture may be helpful to protect the drug and prevent
the drug degradation with a surface blanket of an inert gas.                                                 Physical
The other polymer (HCO-40) did not result in development of 10                            HCO-
                                                                                                             appearance
                                                                                                              OOl
                                                                                                                        at                          Final formulation
                                                                                                                                                    (make up with 2X
waxy Solid
       O at room temperature or at low refrigerated
                                           O        condi-                                 60         1001    emperature             Resuspend in   buffer containing
t1OnS (4 C.) when used up to approx. 3.0 wit 9%.                                         (wt %) (wt %) (25° C.)                      Water          0.01% Oc-40)
  Qualitative proton NMR studies show that resuspending
the formulation in the aqueous phase (DO) spontaneously                                   2.5           4 Paleyellow waxy Forms very pale Paleyellow clear
generated mixed nanomicelles and no free drug peaks were 15                               2.75          4
                                                                                                             solid            emulsion        solution
                                                                                                             Pale yellow waxy Forms very pale Clear solution
evident in the aqueous solution. If the drug was not entrapped                                               solid            emulsion
in the core of mixed nanomicelles then the oil would be                                   3.0           4    Pale yellow waxy Clear solution Clear solution
floating at the surface as a separate oil phase. While on the                                                solid
other hand, resuspending the same formulation in organic                                  3.5           4    Pale yellow waxy Clear solution Clear solution
solvent such as deuterated chloroform (CDC1) showed dis- 20                                                  solid
                                                                                                             C
tinct peaks corresponding to drug along with polymer peaks.
           - 0
                                                                                          4.0           4    SOI.
                                                                                                                 8. yellow waxy Clear solution Clear solution
This indicates that the drug was not encapsulated in the
micelle core and freely available when present in organic
solvent.
   The results obtained for physical appearance of the mix- 25                                                             TABLE 2b
ture, different phases, at different temperatures and appear
ance of final formulation are Summarized in Tables 2a-2c.                                         Physical appearance for HCO-40 and compound 1001 melt
                                                                                                       mixture at 25°C., resuspending in water and final
                                                                                                 formulation of mixed nanomicellar formulation encapsulating
                                  TABLE 2a                                                           compound 1001 (HCO-40 was melted and compound
                                                                                   30               1001 was added to melt at 40°C. Then allowed to cool to
            Physical appearance of melt mixture of HCO-60 and                                      room temperature and the physical appearance was noted
          Compound 1001 at 25°C., resuspending in water at 40° C.
           and final formulation of mixed nanomicellar formulation                                           Mixture physical
           encapsulating compound 1001 (HCO-60 was melted                                           appearance at
         and compound 1001 was added to melt, then allowed to                         HCO-40 1001 room temperature                       Resuspend in Final
    cool to room temperature and the physical appearance was noted                  s (wt %) (wt %) (25° C.)                             Water        formulation
                      Physical                                                            O.S           4    Viscous yellow liquid       Emulsion     Emulsion
                      appearance at                          Final formulation            0.75          4    Viscous yellow liquid       Emulsion     Emulsion
  HCO-                 OOl                                   (make up with 2X             1.O           4    Viscous yellow liquid       Emulsion     Emulsion
   60            1001 temperature         Resuspend in       buffer containing            1.25          4    Viscous yellow liquid       Emulsion     Emulsion
 (wt %)      (wt %) (25° C.)              Water              0.01% Oc-40)                 1.5           4    Viscous yellow liquid       Emulsion     Emulsion
                                                                                   40     1.75          4    Viscous yellow liquid       Emulsion     Emulsion
  1.O             4    Pale yellow half   Emulsion           Emulsion                     2.0           4    Viscous yellow liquid       Emulsion     Emulsion
                       solid and half                                                     2.25          4    Viscous yellow liquid       Emulsion       Emulsion
                       viscous liquid                                                     2.5           4    Viscous yellow liquid       Yellow         Yellow color
  2.0             4    Pale yellow        Forms pale         Pale yellow clear                                                           Solution       solution
                       viscous solid (with emulsion          solution                     2.75          4    Viscous yellow liquid       Pale yellow Pale yellow color
                       waxy and viscous                                            45                                                    Solution       solution
                       iquid)                                                             3.0           4    Viscous yellow liquid       Clear solution Clear solution
  2.25            4    Pale yellow waxy Forms pale           Pale yellow clear            4.0           4    Viscous yellow liquid       Clear solution Clear solution
                       solid              emulsion           solution


                                                                                                       TABLE 2c
                                                                Physical appearance of HCO-40 and compound 1001 melt mixture at 25° C. and 4°C.,
                                                                     mixture resuspended in water at 40° C. and final formulation. (HCO-40 was
                                                                    melted and compound 1001 was added to melt at 40°C. Then allowed to cool
                                                                     to room temperature, placed at 4°C. and brought back to room temperature.
                                                                              Physical appearance of mixture was noted at all temperatures
                                                                        Mixture physical Mixture physical
                                                                        appearance at       appearance at           Allow to reach
                                                      HCO-              OOl                  OOl                     OOl
                                                      40 (wt 1001 temperature               temperature             temperature       Resuspend     Final
                                                       %)    (wt %) (25° C.)                (4° C.)                 (25° C.)          in water      formulation
                                                      O.S        4      Viscous yellow      Viscous liquid          Viscous liquid     Emulsion     Emulsion
                                                                        liquid
                                                      0.75       4      Viscous yellow      Viscous liquid          Viscous liquid     Emulsion     Emulsion
                                                                        liquid
                                                       1.O       4      Viscous yellow      Viscous liquid          Viscous liquid     Emulsion     Emulsion
                                                                        liquid

             Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 13 of 18
                                                                US 8,980,839 B2
                                     23                                                                                    24
                                           TABLE 2c-continued
              Physical appearance of HCO-40 and compound 1001 melt mixture at 25° C. and 4°C.,
                   mixture resuspended in water at 40° C. and final formulation. (HCO-40 was
                  melted and compound 1001 was added to melt at 40°C. Then allowed to cool
                   to room temperature, placed at 4°C. and brought back to room temperature.
                          Physical appearance of mixture was noted at all temperatures
                    Mixture physical Mixture physical
                    appearance at      appearance at     Allow to reach
  HCO-               OOl                  OOl             OOl
 40 (wt       1001 temperature        temperature        temperature       Resuspend            Final
  %)         (wt %) (25° C.)          (4° C.)            (25° C.)          in water             formulation
    1.25       4    Viscous yellow    Viscous liquid     Viscous liqui     Emulsion             Emulsion
                     Cl
    1.5        4    Viscous yellow    Yellow waxy        Viscous liqui     Emulsion             Emulsion
                     iqui              solid
    1.75       4    Viscous yellow    Yellow waxy        Viscous liqui     Emulsion             Emulsion
                     iqui              solid
    2.0        4    Viscous yellow    Yellow waxy        Viscous liqui     Emulsion             Emulsion
                     iqui              solid
    2.25       4    Viscous yellow    Yellow waxy        Viscous liqui     Emulsion             Emulsion
                     iqui              solid
    2.5        4    Viscous yellow    Yellow waxy        Viscous liquid    Yellow               Yellow color
                     iqui              solid                               solution             Solution
    2.75       4    Viscous yellow     Pale yellow waxy Viscous liqui      Pale yellow          Very pale yellow
                     iqui              solid                               solution             color Solution
    3.0        4    Viscous yellow     Pale yellow solid Viscous liqui Clear                    Clear solution
                     iqui                                (half solid half solution
                                                         viscous liquid)
    4.0        4    Viscous yellow     Pale yellow waxy Pale yellow        Clear                Clear solution
                     iqui              solid             waxy Soli         solution



   Conclusions. These studies show that the polymer HCO-60                  30        Different polymer weight percent combination than were
can be used to entrap compound 1001 with Hot Melt method.                          used for the above resolvin examples were used to develop
HCO-40 did not develop waxy solid at higher weight percent                         aqueous MNF entrapping 0.2 wt % cyclosporine-A. Formu
(3.0%) under the conditions of this study. On the other hand,                      lations were characterized for their appearance, size and poly
HCO-60 developed waxy solid at 2.0 wt %. This method has                           dispersity indices. The formulations were found to be clear
unique advantages of being an easy and fast method that                     35
                                                                                   and have very Small size with narrow polydispersity index.
avoids the use of organic solvent in the preparation of MNF.                       The results are summarized in tables 3a and 3b.
Also, the method of preparation is easy and fast. The waxy
Solid developed in stage 1 may be helpful in preventing the
drug degradation and help the drug to stay in waxy Solid state                                                        TABLE 3a
at room temperatures with a blanket of inert gas. Qualitative               40                              Cyclosporine mixed nanomicellar
proton NMR studies show that drug is not freely available                                             formulations at lower polymer concentrations.
when resuspended in aqueous Solution. On the other hand,
when the same formulation was resuspended in organic Sol-                          HCO-40 Octoxynol-40                   Visual         Size          Polydispersity
vent, CDC1, drug peaks were clearly evident indicating the                            wt %                 wt %       appearance        (nm)              index
ps           ofs in the outer organic solvent environment due 45                      0.5                  O.1         Emulsion         N.D                N.D
O          Ola 10.                                                                    0.75                 O.1         Emulsion         N.D                N.D
                                                                                      1                    O.1         Emulsion         N.D                N.D
                             EXAMPLE 5                                                1.25                 O.1         Emulsion         N.D                N.D
                                                                                      1.5                  O.1         Emulsion         N.D                N.D
          Preparation of Mixed
                            F
                               Nanomicellar
                                  lati
                                            Cyclosporine                              1.75
                                                                                      2.00
                                                                                                           O.1
                                                                                                           O.1
                                                                                                                     Clear solution
                                                                                                                     Clear solution
                                                                                                                                       14.86
                                                                                                                                       36.14
                                                                                                                                                          O.O62
                                                                                                                                                          O.884
                                 Ola Ol                                     50        0.5                  O.S         Emulsion         N.D                N.D
                                                                                      0.75                 O.S         Emulsion         N.D                N.D
    MNF formulation of cyclosporineA (Cys-A) was prepared                             1                    O.S         Emulsion         N.D                N.D
by solvent evaporation method in two steps: 1. Preparation of                         1.25                 O.S         Emulsion         N.D                N.D
basic formulation and 2. rehydration. In step one, cyclospo-                          1.5                  O.S         Emulsion         N.D                N.D
 ine. HCO-40 and octoxvnol-40
r1ne,                   y
                                were dissolved separatelvin
                                                  p      y
                                                              55                      2.00
                                                                                                           O.S
                                                                                                           O.S
                                                                                                                     Clear solution
                                                                                                                     Clear solution
                                                                                                                                       14.81
                                                                                                                                       21.27
                                                                                                                                                          0.075
                                                                                                                                                          O.295
0.5 mL of ethanol aliquots. These three solutions were mixed
together in a round bottom flask. The resultant mixture was                        N.D - Not Determined.
stirred to obtain a homogenous Solution. Ethanol solvent was
removed by high speed vacuum evaporation overnight to                                                                 TABLE 3b
obtain a solid thin film. In step two, the resultant thin film was          60
                                                                                                            Cyclosporine mixed nanomicellar
hydrated with 2.0 mL of double distilled deionized water and                                          formulations at higher polymer concentrations.
resuspended with stirring overnight. The rehydrated formu
lation was pH adjusted and Volume was made up with 2x                                HCO-40 Octoxynol-                Visual          Size       Polydispersity
phosphate buffer solution, (pH 6.8). Further the formulation                          wt %           40 wt %        appearance        (nm)             index
was filtered through 0.2 tm nylon filter membrane to remove 65                            O.S         1.0025       Clear solution     12.9             O.069
the unentrapped drug aggregates and other foreign particu-                                O.S         2            Clear solution     18.1             O.069
lates.
             Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 14 of 18
                                                                US 8,980,839 B2
                                 25                                                                         26
                      TABLE 3b-continued                                     is instilled onto each eye in order to dilate the pupil. After
                                                                             acceptable dilation has occurred, the lens of each eye is exam
                   Cyclosporine mixed nanomicellar                           ined using a slit-lamp biomicroscope.
             formulations at higher polymer concentrations.
                                                                                The crystalline lens is observed with the aid of the slit-lamp
 HCO-40 Octoxynol-           Visual          Size      Polydispersity        biomicroscope, and the location of lenticular opacity is dis
  wt %      40 wt %       appearance        (nm)              index
                                                                             cerned by direct and retro illumination. The location of len
   2.5       O.OOS       Clear solution     15.65             O.O64          ticular opacities are arbitrarily divided into the following
   2.5       1.OO2S      Clear solution     14.56             O.096          lenticular regions beginning with the anterior capsule: Ante
   2.5       1.OO2S      Clear solution     14.81             O.078
   2.5       1.OO2S      Clear solution     14.80             O.098     10
                                                                             rior subcapsular, Anterior cortical Nuclear Posterior cortical,
   2.5       1.OO2S      Clear solution     1445              O. 102         Posterior subcapsular, Posterior capsular. The lens is evalu
   2.5       2           Clear solution     13.92             O.108          ated routinely during ocular evaluations and graded as either
   4.5       O.OOS       Clear solution     20.59             O.271
   4.5       1.OO2S      Clear solution     15.08             O.O87
                                                                             0 (normal) or 1 (abnormal). The presence of lenticular opaci
   4.5       2           Clear solution     15.37             O.O79          ties are described and the location noted.
                                                                        15
                                                                                                      EXAMPLE 7
  Water Method. MNF formulation of cyclosporin A (CSA)
was prepared by the water method. One mL of double dis                            Ocular Tissue Distribution of Formulations of 0.05
tilled deionized water was heated to 60° C. in a round bottom                      wt %, 0.2 wt % and 0.5 wt % in Mixed Micellar
flask. This heated water was kept under stirring. HCO-40 was                             Formulations of the Present Disclosure
added to the heated water and allowed to dissolve under
constant stirring. Octoxynol-40 was then added to this mix                      The temporal distribution and potential accumulation with
ture and allowed to dissolve. In a separate container, phos                  repeat dosing, gender difference, and potential melanin bind
phates, sodium chloride and CSA were blended by hand shak                    ing of (ophthalmic solution) of the present disclosure (for
ing for a few minutes. Under stirring conditions, the                   25   example the formulations of Examples 1-5) after ocular
phosphates/CSA/sodium chloride blend was added to the                        application is assessed by determining concentration of active
solution of HCO-40 and octoxynol-40 to disperse the drug.                    ingredients in ocular tissues, tears, and blood in New Zealand
This mixture was allowed to cool to room temperature while                   White (NZW) and Dutch Belted (DB) rabbits.
stirring and check for complete dissolution of drug. PVP K90                    NZW rabbits are used in a single dose (SD) and 7-day
Solution was separately prepared using the remaining 1 mL               30
                                                                             repeat dose (RD) studies. DB rabbits will be used in a single
double distilled deionized water. This PVPK 90 solution was                  dose study). Animals are either untreated (controls) or given
added to the solution of polymer/surfactant/drug/phosphate/                  a single or a daily topical ocular dose for 7 days (0.05 wt %,
sodium chloride. Water was added to make up the final vol                    0.2 wt % or 0.5 wt % in a mixed micellar formulation to one
ume. Then the formulation was filtered through 0.2 um nylon                  or both eyes). Blood and ocular tissue concentrations are
membrane to remove the drug aggregates and other foreign                35   assessed.
particulates.                                                                   The concentration of drug is in tissues in the front of the eye
                                                                             (cornea, conjunctiva, Sclera) and at the back of the eye (retina,
                           EXAMPLE 6                                         optic nerve) but minimal in the middle of the eye (aqueous
                                                                             and vitreous humor), Suggesting transport of the drug by a
         Local Tolerability in Rabbits of Formulations                  40   mechanism other than passive transport through the eye. The
                                                                             high drug levels achieved at the back of the eye make topical
   Healthy young adult New Zealand albino rabbits (3-4Kg)                    administration of the compositions of the present disclosure
used for the study the local tolerability of the instant formu               feasible for the treatment of diseases of the back-of-the-eye
lations, for example a formulation of Examples 1-5. One drop                 (e.g., retinal, diseases involving optic nerve Such as glau
(approximately 30.mu-L) of saline is placed in one eye and a 45              coma). Very high levels, especially in target tissues such as
drop of formulation is placed in the other eye of the rabbit.                lachrymal gland, will be shown with the compositions of the
Both eyes of each animal are examined by a veterinary oph                    present disclosure.
thalmologist using a hand-held slit lamp and indirect ophthal
moscope. Both control and test eyes are graded according to                           EXAMPLE 8
conjunctival congestion, Swelling, and discharge, aqueous 50
flare, iris light refleX and involvement, corneal cloudiness       Use of Resolvin Mixed Nanomicellar Formulations
severity and area, pannus, fluorescein examination and lens                       for Treating Dry Eye
opacity using the Hackett/McDonald Scoring system (see, for
example, Hackett, R. B. and McDonald, T. O. Ophthalmic            Mixed nanomicellar formulations according to Examples
Toxicology and Assessing Ocular Irritation. Dermatoxicol 55 1-5 are administered to an patient having dry eye at a concen
ogy, 5.sup.th Edition. Ed. F. N. Marzulli and H. I. Maibach. tration of between 0.05% and 0.2% b.i.d. over a period of 1
Washington, D.C.: Hemisphere Publishing Corporation. month to 1 year or more.
1996; 299-305 and 557-566.). In the fluorescein examination,
approximately one drop of 0.9% sodium chloride, USP is                                EXAMPLE 9
applied to the end of a fluorescein impregnated Strip and then 60
applied to the Superior Sclera of the left and right eyes (one     Use of Resolvin Mixed Nanomicellar Formulations
fluorescein impregnated Strip is used for each animal). After              for Treating Diabetic Retinopathy
an approximate 15 second exposure, the fluorescein dye is
gently rinsed from each eye with 0.9% sodium chloride, USP.       Mixed nanomicellar formulations according to Examples
The eyes are then examined using a slit lamp with a cobalt 65 1-5 are administered to an patient having proliferative dia
blue filtered light source. For the lenticular examination betic retinopathy at a concentration of between 0.2 wt % to
approximately one drop of a short-acting mydriatic Solution 0.5 wt % b.i.d. over a period of 1 month to 1 year or more.
           Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 15 of 18
                                                           US 8,980,839 B2
                                   27                                                                    28
                            EXAMPLE 10                                    BSS(OS). The samples were assayed for cyclosporine (CSA)
                                                                          by liquid chromatography-tandem mass spectrometry (LC
          Tolerance and Ocular Tissue Distribution of                     MS/MS). The internal standard was d-cyclosporine. The
      Cyclosporine Mixed Nanomicellar Formulations                        established analytical ranges for CSA were 0.100-100 ng/mL
                                                                          for whole blood, and 2.00-2000 ng/mL for aqueous humor
  A study was conducted in rabbits to test the tolerance and              and vitreous humor. The analytical ranges for the solid tissues
ocular tissue distribution of a nanomicellar formulation of               were 0.125-30 ng (low range) and 1.00-2500 ng (high range).
cyclosporine against its placebo and balanced Saline Solution             The results of the Solid tissue analyses were converted to ng/g
(BSS). Healthy New Zealand female white rabbits (2-3 kg)                  by correcting for the amount of tissue analyzed.
were used for this study. Cyclosporine study drug was pre            10     Concentrations of CSA in ocular tissues collected 1 hour
pared having 0.1% cyclosporine essentially as described in                following the last dose on Day-5 are summarized in Table 5.
the examples herein. The below table shows the formulation                Following repeated administration of the 0.1% CSAHCO-40
composition of the CSA formulation and the Placebo.                       formulation, the highest average CSA concentrations in the
                                                                          treated eye were observed in cornea (7805 ng/g), followed by
                                 TABLE 4
                                                                     15   conjunctiva (2125 ng/g), Sclera (720 ng/g), iris-ciliary body
                                                                          (204 ng/g), and aqueous humor (134 ng/mL). The lowest CSA
                       Formulation Composition:                           concentrations were observed in the lens (68.6 ng/g), retina/
    Components                      CSA 0.1% formulation   Placebo
                                                                          choroid (54 ng/g), and vitreous humor (~8 ng/mL). CSA
                                                                          concentrations in the collateral eye treated with BSS were
    Cyclosporine                             O.1%             O           quite low Suggesting minimal systemic transfer of drug.
    Hydrogenated castor oil-40               1.0%            1.0%           The ocular tissue concentrations for the 0.1% CSA formu
    Octoxynol-40                            O.05%          O.05%
    Sodium chloride                         O.10%           O.10%         lation observed in this study were generally higher than the
    PVP-K90                                 O.60%           O.60%         C. values following repeat dose administration (bid for 7
    Disodium EDTA                           O.05%           O.05%         days) of an Allergan 0.2% 3H cyclosporine A formulation to
    Benzalkonium chloride
    Sodium Phosphate buffer
                                           O.OO3%
                                            -0.4%
                                                           O.OO3%
                                                            -0.4%
                                                                     25   rabbits (see Acheampong AA, Shackleton M. Tang-Liu D.
    pH                                        7               7           Ding S. Stern ME, Decker R Distribution of cyclosporin A in
                                                                          ocular tissues after topical administration to albino rabbits
                                                                          and beagle dogs: Current Eye Research 18(2): 1999: pp
   One drop (approximately 35 L) of study drug was applied                91-103).
o.d. 4x/day at two hour intervals for 5 days. One drop of BSS        30
was applied to the contralateral eye.                                                               TABLE 5
   The tolerance parameters evaluated were: physical exami
nation (acclimation study release); viability (daily); clinical                                     Nanomicellar         Allergan
                                                                              Matrix                 O.1% CSA           O.2% CSA
observations (daily); Hackett-McDonald Ocular Irritation
scores (pre-dose baseline data for each rabbit and then a            35       Aqueous Humor         134.5 ng/mL        19.3 ng-eqmL
pre-dose prior to first daily dose each day and then 30 min                   Vitreous Humor
                                                                              Sclera
                                                                                                     8.37 ng/mL
                                                                                                    720.5 ng/g
                                                                                                                      0.810 ng-eqmL
                                                                                                                       35.2 ng-eqg
after last dose daily, intraocular pressure (IOP) pre-dose base               Conjunctiva           2125 ngg           ND ng-eqg
line data for each rabbit and then 30 minutes after the evening               Cornea                7805 ng/g         6011 ng-eqg
examinations each day, electroretinography (ERG) pre-dose                     Iris-Ciliary Body      204 ngg            109 ng-eqg
(pre-study) baseline data for each rabbit and then one hour          40       Lens                   68.6 ngg          39.6 ng-eqg
after the last treatment, and ocular histopathology at eutha                  Retina Choroid         53.7 ngg          4.62 ng-eqg
nasia.
   Mean cumulative Hackett-McDonald ocular irritation
scores demonstrated very minimal scores for both BSS                                              EXAMPLE 11
treated left eyes and cyclosporine treated right eyes through        45
out the study, both for pre-treatment and post-treatment                           Tolerance and Ocular Tissue Distribution of
examination times. Mean cumulative inflammatory scores of                     Compound 1001 Mixed Nanomicellar Formulations
less than 2 were observed in eyes treated with the TA, placebo,
and BSS. These clinical scores represented mild conjunctival                A study was conducted in rabbits to test the tolerance and
hyperemia (redness) and Swelling. However, there were no             50   ocular tissue distribution of two nanomicellar formulations of
significant differences in mean cumulative Hackett-Mc                     compound 1001 (RX10045) against matching placebos
Donald ocular irritation scores between the groups, Suggest               (Table 6a and 6b) and balanced saline solution (BSS).
ing no difference in irritation from topical application of 0.1%          Healthy New Zealand female white rabbits (2-3 kg) were
CSA in HCO-40, the HCO-40 placebo, and BSS.                               used for this study. One drop (approximately 35 uL) of study
   No changes in IOP were noted in eyes treated with BSS,            55   drug was appliedo.d. 4x/day at two hour intervals for 5 days.
HCO-40, or CSA. No toxicologic changes in retinal function                One drop of BSS was applied to the contralateral eye.
were noted on ERG after 5 days of treatment with the test                    The tolerance parameters evaluated were: physical exami
articles. No toxicologic or inflammatory changes were                     nation (acclimation study release); viability (daily); clinical
observed histologically in the anterior (conjunctiva/cornea/              observations (daily); Hackett-McDonald Ocular Irritation
iris) or posterior segments (vitreous/retina) of the eye of any      60   scores (pre-dose baseline data for each rabbit and then a
groups.                                                                   pre-dose prior to first daily dose each day and then 30 min
   Samples of selected ocular tissues (aqueous humor, vitre               after last dose daily, intraocular pressure (IOP) pre-dose base
ous humor, conjunctiva, cornea, iris-ciliary body, lens, retina/          line data for each rabbit and then 30 minutes after the evening
choroid, and sclera) were collected 1 hour following the last             examinations each day, electroretinography (ERG) pre-dose
dose on Day 5 from all two rabbits that received 0.1% CSA 65              (pre-study) baseline data for each rabbit and then one hour
with HCO-40 (OD), and BSS(OS), and from one rabbit (No.                   after the last treatment, and ocular histopathology at eutha
21) that received placebo HCO-40 formulation (OD) and            aS18.

         Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 16 of 18
                                                                  US 8,980,839 B2
                                   29                                                                           30
                                TABLE 6a                                            Selected ocular fluids/tissues (aqueous humor, vitreous
                                                                                 humor, conjunctiva, cornea, iris-ciliary body, lens, retina/
                Formulation Composition: RX-10045 0.15%                          choroid, and sclera) collected from two rabbits each in the
                                 RX-10045 (0.1%)                                 RX-10045 (0.15% in HCO-60, 0.1% in HCO-40) treatment
                                   in HCO-40                  Placebo            groups, and from one rabbit in each of the matching placebo
Components                         percentage                percentage          groups, were assayed for compound 1001 and another
RX-10045                                O.1%                     O%              resolvin by liquid chromatography-tandem mass spectrom
Hydrogenated Castor
Oil-40
                                        1.0%                    1.0%             etry (LC-MS/MS). Warfarin-d and 5-HDA were used as
Octoxynol-40                         O.05%                     O.05%        10
                                                                                 internal standards for the analysis of RX-10045 and its active
Sodium chloride                      O.10%                    O.10%              metabolite, RX-10008, respectively, in aqueous humor and
PVP-K90
Disodimin EDTA
                                     O.60%
                                     O.05%
                                                              O.60%
                                                              O.05%
                                                                                 vitreous humor. For the other ocular tissues (solid tissues),
Benzalkonium                        O.OO3%                   O.OO3%              warfarin-d5 and phenyl acetic acid-d5 (PAA-ds) were used as
chloride                                                                         the internal standards for compound 1001 and RX-10008,
Sodium Phosphate                     -0.4%                     -0.4%        15   respectively. The analytical range for the Solid tissues were
buffer
pH                                      5.5                     5.5
                                                                                 0.125-100 ng. The results of the solid tissue analyses were
                                                                                 converted to ng/g by correcting for the amount of tissue
                                                                                 analyzed.
                                                                                    Only sporadic, relatively low, concentrations of the com
                                TABLE 6b                                         pound 1001 ester prodrug were observed in the sclera and
                                                                                 conjunctiva. Compound 1001 was either not detected or was
                Formulation Composition: RX-10045 0.1%                           below the quantitation limit of the assay in the majority of
                                 RX-10045 (0.15%)                                ocular tissues. These data suggest that RX-10045 was rapidly
                                    in HCO-60                  Placebo           hydrolyzed to its active metabolite, RX-10008.
Components                          percentage                Percentage    25      A summary of the parent compound (RX-10008) tissue
RX-10045                              O.15%                       O              concentrations are presented in Table 8. The highest concen
Hydrogenated Castor                      1.0%                    1.0%            trations of RX-10008 were found in the cornea, followed by
Oil-60                                                                           the iris-ciliary body, conjunctiva, and Sclera. There were also
Octoxynol-40
Sodium chloride
                                      O.05%
                                      O.10%
                                                                O.05%
                                                                O.10%
                                                                                 relatively high concentrations of RX-10008 in the aqueous
PVP-K90                               O.60%                     O.60%       30
                                                                                 humor. Lower amounts were found in the retina/choroid and
Disodium EDTA                         O.05%                     O.05%            lens. The lowest levels of RX-10008 were found in the vitre
Benzalkonium                         0.003%                    0.003%            ous humor.
chloride
Sodium Phosphate                      -0.4%                     -0.4%                                          TABLE 8
buffer
pH                                       5.5                     5.5        35
                                                                                     Comparison of mean (n = 2) RX-10008 ocular tissue concentrations
                                                                                       following topical ocular administration of RX-10045 (0.15% in
   Cumulative Hackett-McDonald ocular irritation scores                              HCO-60, 0.1% in HCO-40) formulations to the eye four times a day
                                                                                       at 2 hour intervals for five days to New Zealand White Rabbits
demonstrated very minimal mean values for both BSS-treated
left eyes and test-article treated right eyes throughout the                40
                                                                                                          Treatment Group 4
                                                                                                           O.15% RX-10045
                                                                                                                                   Treatment Group 5
                                                                                                                                    O.1% RX-10045
study, both for pre-treatment and post-treatment examination                                                  in HCO-60               in HCO-40
times. There were no significant differences in mean cumu                                                           RX-1008 (ng/g or ng/mL)
lative Hackett-McDonald ocular irritation scores between the
                                                                                 Sclera                          990c                     701
groups (Table 7). The observed ocular irritation was inter                       Cornea                        15700                     96.50
preted as minimal and transient in all groups.                              45 Conjunctiva                       1132                     879
                                                                               Lens                               136                     164
                                                                                 Iris-Ciliary Body               2725                    2655
                                TABLE 7                                          Retina Choroid                   410                     323
                                                                                 Vitreous Humor                    18                      15.7
             Hackett-McDonald Composite Scores (meant S.d.                       Aqueous Humor                 >2OOO                    >2OOO
                      JICO-40      RX-1004S      JICO-60        RX-10045    50   n=1
                      Placebo       0.1%         Placebo          0.15%
    Day 1 Predose     0.0-0.0       O.O-O.O        O.O-O.O        O.O-O.O           The invention illustratively described herein may be prac
    Day 1 Postdose    1.7-1.5       O.5-0.1        O.O-O.O        O.5-0.1        ticed in the absence of any element or elements, limitation or
    Day 2 Predose
    Day 2 Postdose
                      0.0-0.0
                      2.0-0.0
                                    O.O-O.O
                                    O.O-O.O
                                                   O.O-O.O
                                                   O.7-1.1
                                                                  1.0-1.2
                                                                  O.5-1.O
                                                                                 limitations which is not specifically disclosed herein. The
    Day 3 Predose     0.0-0.0       O.O-O.O        O.O-O.O        O.5-1.O
                                                                            55   terms and expressions which have been employed are used as
    Day 3 Postdose    1.3-1.2       O.O-O.O        O.O-O.O        1.0-1.2        terms of description and not of limitation, and there is no
    Day 4 Predose     1.3-1.2       O.O-O.O        O.3-0.6        O.5-1.O        intention that in the use of Such terms and expressions of
    Day 4 Postdose    1.3-1.2       O.O-O.O        O.7-12         O.8-1.O        excluding any equivalents of the features shown and
    Day 5 Predose     0.0-0.0       O.5-1.O        1.0-1.0        O.O-O.O        described orportions thereof, but it is recognized that various
    Day 5 Postdose    1.3-2.3       O.O-O.O        O.3-0.6        0.8-1.1
                                                                            60   modifications are possible within the scope of the invention
                                                                                 claimed. Thus, it should be understood that although the
   No changes in IOP were noted in eyes treated with BSS or                      present invention has been specifically disclosed by preferred
test articles. No toxicologic changes in retinal function were                   embodiments and optional features, modification and varia
noted on ERG after 5 days of treatment with the test articles.                   tion of the concepts herein disclosed may be resorted to by
No toxicologic or inflammatory changes were observed his 65 those skilled in the art, and that Such modifications and varia
tologically in the anterior (conjunctiva/cornea?iris) or poste tions are considered to be within the scope of this invention as
rior segments (vitreous/retina) of the eye of any groups.      defined by the appended claims.
           Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 17 of 18
                                                       US 8,980,839 B2
                               31                                                                     32
   The contents of the articles, patents, and patent applica                7. The aqueous ophthalmic solution of claim 1, wherein
tions, and all other documents and electronically available               said polyoxyl lipid comprises one or more selected from the
information mentioned or cited herein, are hereby incorpo                 group consisting of HCO-40 HCO-60, and HCO-80, and is
rated by reference in their entirety to the same extent as if each        present in an amount between 0.5-1.5% of the solution.
individual publication was specifically and individually indi        5      8. The aqueous ophthalmic solution of claim 1, wherein
cated to be incorporated by reference. Applicants reserve the             said polyalkoxylated alcohol is Octoxynol-40.
right to physically incorporate into this application any and all           9. The aqueous ophthalmic solution of claim 1, wherein the
materials and information from any such articles, patents,                polyalkoxylated alcohol is Octoxynol-40 and is present in an
patent applications, or other documents.                                  amount between 0.02 and 4% of the solution.
   The inventions illustratively described herein may suitably       10
                                                                            10. The aqueous ophthalmic solution of claim 1, wherein
be practiced in the absence of any element or elements, limi              the polyalkoxylated alcohol is Octoxynol-40 and is present in
tation or limitations, not specifically disclosed herein. Thus,           an amount between 0.02 and 0.1% of the solution.
for example, the terms "comprising”, “including.” contain                    11. The aqueous ophthalmic solution of claim 1, wherein
ing, etc. shall be read expansively and without limitation.               the cyclosporine is present in an amount between 0.05 and 5%
Additionally, the terms and expressions employed herein              15
                                                                          of the solution.
have been used as terms of description and not of limitation,                12. The aqueous ophthalmic solution of claim 1, wherein
and there is no intention in the use of such terms and expres             the cyclosporine is present in an amount between 0.05 and
Sions of excluding any equivalents of the features shown and              0.2% of the solution.
described orportions thereof, but it is recognized that various              13. The aqueous ophthalmic solution of claim 1, wherein
modifications are possible within the scope of the invention              said polyoxyl lipid comprises one or more selected from the
claimed. Thus, it should be understood that although the                  group consisting of HCO-40, HCO-60, HCO-80, HCO-100,
present invention has been specifically disclosed by preferred            polyoxyl 40 stearate and polyoxyl 35 castor oil; and wherein
embodiments and optional features, modification and varia                 said polyalkoxylated alcohol is Octoxynol-40.
tion of the inventions embodied thereinherein disclosed may                  14. The aqueous ophthalmic solution of claim 1, wherein
be resorted to by those skilled in the art, and that such modi       25
                                                                          said polyoxyl lipid comprises one or more selected from the
fications and variations are considered to be within the scope            group consisting of HCO-40, HCO-60, HCO-80, HCO-100,
of this invention.
   The invention has been described broadly and generically               polyoxyl 40 stearate and polyoxyl 35 castor oil and is present
herein. Each of the narrower species and subgeneric group                 in an amount between 0.5-5% of the solution; and said poly
ings falling within the generic disclosure also form part of the 30       alkoxylated alcohol is Octoxynol-40 and is present in an
invention. This includes the generic description of the inven             amount between 0.02 and 4% of the solution.
tion with a proviso or negative limitation removing any sub                  15. The aqueous ophthalmic solution of claim 1, wherein
ject matter from the genus, regardless of whether or not the              said polyoxyl lipid comprises one or more selected from the
excised material is specifically recited herein.                          group consisting of HCO-40, HCO-60, HCO-80, HCO-100,
   In addition, where features or aspects of the invention are 35         polyoxyl 40 stearate and polyoxyl 35 castor oil and is present
described in terms of Markush groups, those skilled in the art            in an amount between 0.5-1.5% of the solution; and said
will recognize that the invention is also thereby described in            polyalkoxylated alcohol is Octoxynol-40 and is present in an
                                                                          amount between 0.02 and 0.1% of the solution.
terms of any individual member or subgroup of members of                     16. The aqueous ophthalmic solution of claim 1, wherein
the Markush group.                                                        said polyoxyl lipid comprises one or more selected from the
   Other embodiments are set forth within the following 40                group consisting of HCO-40, HCO-60, HCO-80, HCO-100,
claims.
   What is claimed is:                                                    polyoxyl 40 stearate and polyoxyl 35 castor oil and is present
   1. An aqueous ophthalmic solution, said solution compris               in an amount between 0.5-5% of the solution; said poly
ing cyclosporine, a polyoxyl lipid or fatty acid and a poly               alkoxylated alcohol is Octoxynol-40 and is present in an
alkoxylated alcohol,                                                 45   amount between 0.02 and 4% of the solution; and the
  wherein said solution comprises mixed nanomicelles and                  cyclosporine is present in an amount between 0.05 and 5% of
                                                                          the solution.
      wherein said solution does not include organic solvents.               17. The aqueous opthalmic solution of claim 1, wherein
  2. The ophthalmic solution of claim 1, wherein said poly                said polyoxyl lipid comprises one or more selected from the
oxyl lipid comprises one or more selected from the group                  group consisting of HCO-40, HCO-60, HCO-80, HCO-100,
consisting of HCO-40, HCO-60, HCO-80, HCO-100, poly                  50
                                                                          polyoxyl 40 stearate and polyoxyl 35 castor oil and is present
oxyl 40 stearate and polyoxyl 35 castor oil.                              in an amount between 0.5-1.5% of the solution; and said
   3. The aqueous ophthalmic solution of claim 1, wherein                 polyalkoxylated alcohol is Octoxynol-40 and is present in an
said polyoxyl lipid comprises one or more selected from the
group consisting of HCO-40, HCO-60 and HCO-80.                            amount between 0.02 and 0.1% of the solution; and the
   4. The aqueous ophthalmic solution of claim 1, wherein            55   cyclosporine is present in an amount between 0.05 and 0.2%
said polyoxyl lipid comprises HCO-40.                                     of the solution.
   5. The aqueous ophthalmic solution of claim 1, wherein                    18. The aqueous ophthalmic solution of claim 1, wherein
said polyoxyl lipid comprises one or more selected from the               said cyclosporin is entrapped in the core of mixed nanomi
                                                                          celles.
group consisting of HCO-60, HCO-80, HCO-100, polyoxyl                        19. A method of treating or preventing an ocular disease or
40 stearate and polyoxyl 35 castor oil and is present in an          60
                                                                          condition, said method comprising topically administering a
amount between 0.05-5% of the solution.
                                                                          solution of claim 1.
   6. The aqueous ophthalmic solution of claim 1, wherein                   20. A method of treating or preventing an ocular disease or
said polyoxyl lipid comprises one or more selected from the               condition, said method comprising topically administering a
group consisting of HCO-40, HCO-60, HCO-80, HCO-100,                      solution of claim 17.
polyoxyl 40 stearate and polyoxyl 35 castor oil and is present       65
in an amount between 0.5-1.5% of the solution.

         Case 4:19-cv-00143-GAF Document 1-1 Filed 02/26/19 Page 18 of 18
